United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 25, 2014                  Decided July 22, 2014

                        No. 14-5018

                JACQUELINE HALBIG, ET AL.,
                      APPELLANTS

                              v.

 SYLVIA MATHEWS BURWELL, IN HER OFFICIAL CAPACITY AS
 U.S. SECRETARY OF HEALTH AND HUMAN SERVICES, ET AL.,
                      APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:13-cv-00623)


    Michael A. Carvin argued the cause for appellants. With
him on the briefs were Yaakov M. Roth and Jonathan Berry.

    Rebecca A. Beynon, E. Scott Pruitt, Attorney General,
Office of the Attorney General for the State of Oklahoma,
Patrick R. Wyrick, Solicitor General, Luther Strange,
Attorney General, Office of the Attorney General for the State
of Alabama, Sam Olens, Attorney General, Office of the
Attorney General for the State of Georgia, Patrick Morrisey,
Attorney General, Office of the Attorney General for the State
of West Virginia, Jon Bruning, Attorney General, Office of
the Attorney General for the State of Nebraska, and Alan
Wilson, Attorney General, Office of the Attorney General for
                              2

the State of South Carolina were on the brief for amici curiae
Consumer’s Research, et al.

     C. Boyden Gray, Adam J. White, and Adam R.F.
Gustafson were on the brief for amicus curiae The Galen
Institute in support of appellants.

    Charles J. Cooper, David H. Thompson, Howard C.
Nielson, and Michael E. Roman were on the brief for amici
curiae Senator John Cornyn, et al. in support of appellants.

    John R. Woodrum was on the brief for amicus curiae
National Federation of Independent Business Legal Center in
support of appellants.

    Bert W. Rein, William S. Consovoy, John M. Connolly,
and Ilya Shapiro were on the brief for amici curiae Pacific
Research Institute, et al. in support of appellants.

     Derek Schmidt, Attorney General, Office of the Attorney
General for the State of Kansas, Jeffrey A. Chanay, Deputy
Attorney General, Stephen R. McAllister, Solicitor General,
Bryan C. Clark, Assistant Solicitor General, Bill Schuette,
Attorney General, Office of the Attorney General for the State
of Michigan, and Jon Bruning, Attorney General, Office of
the Attorney General for the State of Nebraska, were on the
brief for amici curiae States of Kansas, et al. in support of
appellants.

    Andrew M. Grossman was on the brief for amici curiae
Jonathan Adler, et al. in support of appellants.

    Stuart F. Delery, Assistant Attorney General, U.S.
Department of Justice, argued the cause for appellees. With
him on the brief were Ronald C. Machen, Jr., U.S. Attorney,
                            3

Beth S. Brinkmann, Deputy Assistant Attorney General, and
Mark B. Stern and Alisa B. Klein, Attorneys.

    Martha Jane Perkins, Kelly Bagby, Iris Y. Gonzalez, and
Michael Schuster were on the brief for amici curiae AARP
and National Health Law Program in support of appellees.

   Mary P. Rouvelas was on the brief for amici curiae The
American Cancer Society, et al. in support of appellees.

    H. Guy Collier and Ankur J. Goel were on the brief for
amici curiae Public Health Deans, Chairs, and Faculty in
support of appellees.

     Elizabeth B. Wydra and Simon Lazarus were on the brief
for amici curiae Members of Congress and State Legislatures
in support of appellees.

    Dominic F. Perella, Sean Marotta, and Melinda Reid
Hatton were on the brief for amicus curiae The American
Hospital Association in support of appellees.

    Andrew J. Pincus and Brian D. Netter were on the brief
for amicus curiae America’s Health Insurance Plans in
support of appellees.

     Matthew S. Hellman and Matthew E. Price were on the
brief for amici curiae Economic Scholars in support of
appellees.

    Robert Weiner and Murad Hussain were on the brief for
amicus curiae Families USA in support of appellees.

   Before: GRIFFITH, Circuit Judge, and EDWARDS and
RANDOLPH, Senior Circuit Judges.
                               4


    Opinion for the Court filed by Circuit Judge GRIFFITH.

   Concurring opinion filed by Senior Circuit Judge
RANDOLPH.

   Dissenting opinion filed by Senior Circuit Judge
EDWARDS.

     GRIFFITH, Circuit Judge: Section 36B of the Internal
Revenue Code, enacted as part of the Patient Protection and
Affordable Care Act (ACA or the Act), makes tax credits
available as a form of subsidy to individuals who purchase
health insurance through marketplaces—known as “American
Health Benefit Exchanges,” or “Exchanges” for short—that
are “established by the State under section 1311” of the Act.
26 U.S.C. § 36B(c)(2)(A)(i). On its face, this provision
authorizes tax credits for insurance purchased on an Exchange
established by one of the fifty states or the District of
Columbia. See 42 U.S.C. § 18024(d). But the Internal
Revenue Service has interpreted section 36B broadly to
authorize the subsidy also for insurance purchased on an
Exchange established by the federal government under
section 1321 of the Act. See 26 C.F.R. § 1.36B-2(a)(1)
(hereinafter “IRS Rule”).

     Appellants are a group of individuals and employers
residing in states that did not establish Exchanges. For reasons
we explain more fully below, the IRS’s interpretation of
section 36B makes them subject to certain penalties under the
ACA that they would rather not face. Believing that the IRS’s
interpretation is inconsistent with section 36B, appellants
challenge the regulation under the Administrative Procedure
Act (APA), alleging that it is not “in accordance with law.” 5
U.S.C. § 706(2)(A).
                               5


     On cross-motions for summary judgment, the district
court rejected that challenge, granting the government’s
motion and denying appellants’. See Halbig v. Sebelius, No.
13 Civ. 623 (PLF), 2014 WL 129023 (D.D.C. Jan. 15, 2014).
After resolving several threshold issues related to its
jurisdiction, the district court held that the ACA’s text,
structure, purpose, and legislative history make “clear that
Congress intended to make premium tax credits available on
both state-run and federally-facilitated Exchanges.” Id. at *18.
Furthermore, the court held that even if the ACA were
ambiguous, the IRS’s regulation would represent a
permissible construction entitled to deference under Chevron
U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467
U.S. 837 (1984).

     Appellants timely appealed the district court’s orders, and
we have jurisdiction under 28 U.S.C. § 1291. Our review of
the orders is de novo, and “[o]n an independent review of the
record, we will uphold an agency action unless we find it to
be ‘arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law.’” Holland v. Nat’l Mining Ass’n,
309 F.3d 808, 814 (D.C. Cir. 2002) (quoting 5 U.S.C.
§ 706(2)(A)). Because we conclude that the ACA
unambiguously restricts the section 36B subsidy to insurance
purchased on Exchanges “established by the State,” we
reverse the district court and vacate the IRS’s regulation.

                               I

     Congress enacted the Patient Protection and Affordable
Care Act in 2010 “to increase the number of Americans
covered by health insurance and decrease the cost of health
care.” Nat’l Fed’n of Indep. Bus. v. Sebelius (NFIB), 132 S.
Ct. 2566, 2580 (2012). The ACA pursues these goals through
                               6

a complex network of interconnected policies focused
primarily on helping individuals who do not receive coverage
through an employer or government program to purchase
affordable insurance directly. Central to this effort are the
Exchanges. 42 U.S.C. § 18031(b)(1). Exchanges are
“governmental agenc[ies] or nonprofit entit[ies]” that serve as
both gatekeepers and gateways to health insurance coverage.
See id. § 18031(d)(1). Among their many functions as
gatekeepers, Exchanges determine which health plans satisfy
federal and state standards, and they operate websites that
allow individuals and employers to enroll in those that do. See
id. § 18031(b)(1), (d)(1)-(d)(4). Section 1311 of the ACA
delegates primary responsibility for establishing Exchanges to
individual states. See id. § 18031(b)(1) (providing that “[e]ach
State shall, not later than January 1, 2014, establish an
American Health Benefit Exchange (referred to in this title as
an ‘Exchange’) for the State”). However, because Congress
cannot require states to implement federal laws, see Printz v.
United States, 521 U.S. 898, 904-05, 935 (1997), if a state
refuses or is unable to set up an Exchange, section 1321
provides that the federal government, through the Secretary of
Health and Human Services (HHS), “shall . . . establish and
operate such Exchange within the State.” 42 U.S.C.
§ 18041(c)(1). As of today, only fourteen states and the
District of Columbia have established Exchanges. The federal
government has established Exchanges in the remaining
thirty-six states, in some cases with state assistance but in
most cases not. See Richard Cauchi, State Actions To Address
Health Insurance Exchanges, NAT’L CONFERENCE OF STATE
LEGISLATURES                (May            9,            2014),
http://www.ncsl.org/research/health/state-actions-to-
implement-the-health-benefit.aspx.

    Under section 36B, Exchanges also serve as the gateway
to the refundable tax credits through which the ACA
                              7

subsidizes health insurance. See 26 U.S.C. § 36B(a).
Generally speaking, section 36B authorizes credits for
“applicable taxpayer[s],” id., defined as those with household
incomes between 100 and 400 percent of the federal poverty
line, id. § 36B(c)(1)(A). But section 36B’s formula for
calculating the credit works further limits on who may receive
the subsidy. According to that formula, the credit is to equal
the sum of the “premium assistance amounts” for each
“coverage month.” Id. § 36B(b)(1). The “premium assistance
amount” is based on the cost of a “qualified health plan . . .
enrolled in through an Exchange established by the State
under [section] 1311 of the [ACA].” Id. § 36B(b)(2); see also
42 U.S.C. §§ 18021(a)(1), 18031(c)(1) (establishing
requirements for “qualified health plans”). Likewise, a
“coverage month” is a month for which, “as of the first day of
such month the taxpayer . . . is covered by a qualified health
plan . . . that was enrolled in through an Exchange established
by the State under section 1311 of the [ACA].” 26 U.S.C.
§ 36B(c)(2)(A)(i). In other words, the tax credit is available
only to subsidize the purchase of insurance on an “Exchange
established by the State under section 1311 of the [ACA].”

     But, in a regulation promulgated on May 23, 2012, the
IRS interpreted section 36B to allow credits for insurance
purchased on either a state- or federally-established
Exchange. Specifically, the regulation provided that a
taxpayer may receive a tax credit if he “is enrolled in one or
more qualified health plans through an Exchange,” 26 C.F.R.
§ 1.36B-2(a)(1), which the IRS defined as “an Exchange
serving the individual market for qualified individuals . . . ,
regardless of whether the Exchange is established and
operated by a State (including a regional Exchange or
subsidiary Exchange) or by HHS.” 45 C.F.R. § 155.20
(emphasis added); see 26 C.F.R. § 1.36B-1(k) (incorporating
the definition in 45 C.F.R. § 155.20 by reference). In
                              8

promulgating this broader rule, the IRS acknowledged that
“[c]ommentators disagreed on whether the language in
section 36B(b)(2)(A) limits the availability of the premium
tax credit only to taxpayers who enroll in qualified health
plans on State Exchanges,” but asserted without elaboration
that “[t]he statutory language of section 36B and other
provisions of the [ACA],” as well as “the relevant legislative
history,” supported its view. Health Insurance Premium Tax
Credit, 77 Fed. Reg. 30,377, 30,378 (May 23, 2012).

     This broader interpretation has major ramifications. By
making credits more widely available, the IRS Rule gives the
individual and employer mandates—key provisions of the
ACA—broader effect than they would have if credits were
limited to state-established Exchanges. The individual
mandate requires individuals to maintain “minimum essential
coverage” and, in general, enforces that requirement with a
penalty. See 26 U.S.C. § 5000A(a)-(b). The penalty does not
apply, however, to individuals for whom the annual cost of
the cheapest available coverage, less any tax credits, would
exceed eight percent of their projected household income. See
id. § 5000A(e)(1)(A)-(B). By some estimates, credits will
determine on which side of the eight-percent threshold
millions of individuals fall. See Br. of Economic Scholars in
Support of Appellees 18. Thus, by making tax credits
available in the 36 states with federal Exchanges, the IRS
Rule significantly increases the number of people who must
purchase health insurance or face a penalty.

     The IRS Rule affects the employer mandate in a similar
way. Like the individual mandate, the employer mandate uses
the threat of penalties to induce large employers—defined as
those with at least 50 employees, see 26 U.S.C.
§ 4980H(c)(2)(A)—to provide their full-time employees with
health insurance. See generally id. § 4980H(a). Specifically,
                                9

the ACA penalizes any large employer who fails to offer its
full-time employees suitable coverage if one or more of those
employees “enroll[s] . . . in a qualified health plan with
respect to which an applicable tax credit . . . is allowed or paid
with respect to the employee.” Id. § 4980H(a)(2); see also id.
§ 4980H(b) (linking another penalty on employers to
employees’ receipt of tax credits). Thus, even more than with
the individual mandate, the employer mandate’s penalties
hinge on the availability of credits. If credits were unavailable
in states with federal Exchanges, employers there would face
no penalties for failing to offer coverage. The IRS Rule has
the opposite effect: by allowing credits in such states, it
exposes employers there to penalties and thereby gives the
employer mandate broader reach.

                                II

     Before we can turn to the merits of the parties’ dispute,
we must first address the government’s argument that all
appellants lack standing and that, even if they have standing,
the APA does not provide them with a cause of action to
challenge the IRS Rule. Because we find that appellant David
Klemencic has standing and a cause of action under the APA,
we do not reach the issue of our jurisdiction over the
remaining appellants’ claims. See Mountain States Legal
Found. v. Glickman, 92 F.3d 1228, 1232 (D.C. Cir. 1996)
(explaining that as long as one plaintiff has standing for a
claim, “we need not consider the standing of the other
plaintiffs to raise that claim”).

                                A

     The “‘irreducible constitutional minimum’” a plaintiff
must show to establish standing is (1) an injury in fact
(2) fairly traceable to the alleged conduct of the defendant
                                10

(3) that is likely to be redressed by the relief the plaintiff
seeks. Sprint Commc’ns Co. v. APCC Servs., Inc., 554 U.S.
269, 273-74 (2008) (quoting Lujan v. Defenders of Wildlife,
405 U.S. 555, 560-61 (1992)). The district court determined
that at least one of the appellants, David Klemencic, has
standing. Klemencic resides in West Virginia, a state that did
not establish its own Exchange, and expects to earn
approximately $20,000 this year.1 He avers that he does not
wish to purchase health insurance and that, but for federal
credits, he would be exempt from the individual mandate
because the unsubsidized cost of coverage would exceed eight
percent of his income. The availability of credits on West
Virginia’s federal Exchange therefore confronts Klemencic
with a choice he’d rather avoid: purchase health insurance at a
subsidized cost of less than $21 per year or pay a somewhat
greater tax penalty.

     The government primarily questions whether Klemencic
has suffered an injury in fact. An injury in fact is “a concrete
and particularized invasion of a legally protected interest.”
Sprint Commc’ns Co., 554 U.S. at 273 (internal quotation
marks omitted). The government characterizes Klemencic’s
injury as purely ideological and hence neither concrete nor
particularized. But, although Klemencic admits to being at

    1
       Although West Virginia actually passed legislation
authorizing the establishment of an Exchange, see W. VA. CODE
§ 33-16G-1 et seq., it subsequently decided to allow the federal
government to establish the Exchange, in partnership with the state,
due to cost concerns, see Nat’l Conference of State Legislatures:
Health Insurance Exchanges or Marketplaces: State Action—May
2014,     http://www.ncsl.org/Portals/1/Documents/Health/Health_
Insurance_Exchanges_State_Profiles.pdf#page=49 (last visited
June 12, 2014).
                              11

least partly motivated by opposition to “government
handouts,” he has established that, by making subsidies
available in West Virginia, the IRS Rule will have
quantifiable economic consequences particular to him. See
Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1147 (2013)
(explaining that a “threatened injury” that is “certainly
impending” may “constitute injury in fact” (emphasis and
internal quotation marks omitted)). Those consequences may
be small, but even an “‘identifiable trifle’” of harm may
establish standing. Chevron Natural Gas v. FERC, 199 F.
App’x 2, 4 (D.C. Cir. 2006) (quoting United States v. Students
Challenging Regulatory Agency Procedures, 412 U.S. 669,
689 n.14 (1973)); see Bob Jones Univ. v. United States, 461
U.S. 574, 581-82 (1983) (noting that Bob Jones University
sued for a tax refund of $21.00). Klemencic thus satisfies the
requirement of establishing an injury in fact, and because that
injury is traceable to the IRS Rule and redressable through a
judicial decision invalidating the rule, we find that he has
standing to challenge the rule. We therefore proceed to
consider whether Klemencic may mount his challenge under
the APA.

                              B

     The APA provides a cause of action to challenge final
agency action “for which there is no other adequate remedy in
a court.” 5 U.S.C. § 704. The government argues that even if
Klemencic has standing to challenge the IRS Rule, he cannot
do so under the APA because he has an adequate alternative
remedy in the form of a tax-refund suit: Klemencic could
violate the individual mandate, pay the penalty, and then sue
for a refund, raising the same arguments he makes here. See
28 U.S.C. § 1346(a)(1); see also 26 U.S.C. § 7422(a). Such a
remedy is adequate, the government contends, because if
                               12

Klemencic were successful, the suit would make him
financially whole.

     The APA “embodies the basic presumption of judicial
review” of agency action. Abbott Labs. v. Gardner, 387 U.S.
136, 140 (1967). Therefore, in determining whether an
alternative remedy is adequate, we must give the APA’s
“generous review provisions” a “hospitable interpretation,”
such that “only upon a showing of clear and convincing
evidence of a contrary legislative intent should the courts
restrict access to judicial review.” Id. at 141 (internal
quotation marks omitted); see Garcia v. Vilsack, 563 F.3d
519, 523 (D.C. Cir. 2009). Under this standard, “[a]n
alternative remedy will not be adequate . . . if the remedy
offers only ‘doubtful and limited relief.’” Garcia, 563 F.3d at
522 (quoting Bowen v. Massachusetts, 487 U.S. 879, 901
(1988)). Although “the alternative remedy need not provide
relief identical to relief under the APA,” it must “offer[] relief
of the ‘same genre.’” Id. at 522 (quoting El Rio Santa Cruz
Neighborhood Health Ctr. v. U.S. Dep’t of Health & Human
Servs., 396 F.3d 1265, 1272 (D.C. Cir. 2005)).

     In arguing that a tax refund suit provides an adequate
alternative remedy, the government emphasizes Klemencic’s
ability to recover any assessed overpayment, plus interest. But
that backward-looking relief differs in kind from the
prospective relief Klemencic could obtain under the APA. See
Bowen, 487 U.S. at 904-05 (rejecting as “unprecedented” the
government’s argument that a suit for monetary damages is an
adequate alternative to prospective relief under the APA).
Specifically, requiring Klemencic to proceed via refund suit
would deprive him of the opportunity to obtain a “certificate
of exemption.” See 45 C.F.R. § 155.605(g)(2). Such
certificates are a form of safe harbor, allowing an individual
to obtain an exemption from the mandate’s penalty on the
                              13

basis of projected income, “notwithstanding any [subsequent]
change     in    an    individual’s    circumstances.”     Id.
§ 155.605(g)(2)(vi). Unlike the “prospective[]” assurance
such certificates offer, id., a refund suit would require
Klemencic to violate the law as it now stands, pay a penalty,
and only then challenge the assessment of the penalty for that
previous year based on his actual income. And even if
Klemencic were to prevail, his relief—financial restitution—
would be backwards looking, meaning that Klemencic would
have to repeat the cycle the following year. The government
offers no suggestion that he could obtain a certificate of
exemption through a refund action.

     Furthermore, it is not clear that Klemencic could obtain
any prospective relief through a refund action, let alone that
which he seeks under his APA claim—namely, a declaration
that the IRS Rule is invalid and an injunction barring its
implementation. As we explained in Cohen v. United States,
the provision authorizing refund suits “does not, at least
explicitly, allow for prospective relief.” 650 F.3d 717, 732
(D.C. Cir. 2011) (en banc); see 26 U.S.C. § 7422(a) (setting
forth requirements applicable to any “suit or proceeding . . .
for the recovery . . . of any penalty claimed to have been
collected without authority” (emphasis added)). And the
government here does not suggest that it implicitly allows
such relief, maintaining instead the studied silence as to the
availability of non-monetary relief that, in Cohen, we
interpreted as a concession of the limited nature of the
remedies a refund suit under section 7422 offers. See Cohen,
650 F.3d at 732. (noting that, by being “agnostic concerning
the availability of broad equitable remedies as part of a refund
suit,” the IRS “unknowingly concedes” that an action under
section 7422 does not offer prospective relief). We must
therefore conclude that a tax refund suit is inadequate as an
alternative remedy: it is “doubtful” that it offers prospective
                                14

relief at all, and the monetary relief it does offer is clearly not
“of the same genre” as the relief available to appellants under
the APA. See Garcia, 563 F.3d at 522 (internal quotation
marks omitted). Because a tax refund suit thus offers
Klemencic only “doubtful and limited relief,” Bowen, 487
U.S. at 901, we hold that the APA provides him with a cause
of action to challenge the IRS Rule and turn to the merits of
his claim.

                                III

     On the merits, this case requires us to determine whether
the ACA permits the IRS to provide tax credits for insurance
purchased through federal Exchanges. To make this
determination, we begin by asking “whether Congress has
directly spoken to the precise question at issue,” for if it has,
we must give effect to its unambiguously expressed intent.
Chevron U.S.A., Inc. v. Natural Res. Def. Council, 467 U.S.
837, 842-43 (1984). The text of section 36B is only the
starting point of this analysis. That provision is but one piece
of a vast, complex statutory scheme, and we must consider it
both on its own and in relation to the ACA’s interconnected
provisions and overall structure so as to interpret the Act, if
possible, “as a symmetrical and coherent scheme.” See FDA
v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133
(2000) (internal quotation marks omitted); Wolf Run Mining
Co. v. Fed. Mine Safety & Health Review Comm’n, 659 F.3d
1197, 1200 (D.C. Cir. 2011).

     Although both appellants and the government argue that
the ACA, read in its totality, evinces clear congressional
intent, they dispute what that intent actually is. Appellants
argue that if taxpayers can receive credits only for plans
enrolled in “through an Exchange established by the State
under section 1311 of the [ACA],” then the IRS clearly
                              15

cannot give credits to taxpayers who purchased insurance on
an Exchange established by the federal government. After all,
the federal government is not a “State,” see 42 U.S.C.
§ 18024(d) (defining “State” to “mean[] each of the 50 States
and the District of Columbia”), and its authority to establish
Exchanges appears in section 1321 rather than section 1311,
see id. § 18041(c)(1). The government counters that
appellants take a blinkered view of the ACA and that sections
1311 and 1321 of the Act establish complete equivalence
between state and federal Exchanges, such that when the
federal government establishes an Exchange, it does so
standing in the state’s shoes. Furthermore, the government
argues, whereas appellants’ construction of section 36B
renders other provisions of the ACA absurd, its own view
brings coherence to the statute and better promotes the
purpose of the Act.

     We conclude that appellants have the better of the
argument: a federal Exchange is not an “Exchange established
by the State,” and section 36B does not authorize the IRS to
provide tax credits for insurance purchased on federal
Exchanges. We reach this conclusion by the following path:
First, we examine section 36B in light of sections 1311 and
1321, which authorize the establishment of state and federal
Exchanges, respectively, and conclude that section 36B
plainly distinguishes Exchanges established by states from
those established by the federal government. We then
consider the government’s arguments that this construction
generates absurd results but find that it does not render other
provisions of the ACA unworkable, let alone so unreasonable
as to justify disregarding section 36B’s plain meaning.
Finally, turning to the ACA’s purpose and legislative history,
we find that the government again comes up short in its
efforts to overcome the statutory text. Its appeals to the
ACA’s broad aims do not demonstrate that Congress
                               16

manifestly meant something other than what section 36B
says.

                                A

     The crux of this case is whether an Exchange established
by the federal government is an “Exchange established by the
State under section 1311 of the [ACA].” We therefore begin
with the provisions authorizing states and the federal
government to establish Exchanges. Section 1311 provides
that states “shall” establish Exchanges. 42 U.S.C.
§ 18031(b)(1). But, as the parties agree, despite its seemingly
mandatory language, section 1311 more cajoles than
commands. A state is not literally required to establish an
Exchange; the ACA merely encourages it to do so. And if a
state elects not to (or is unable to), such that it “will not have
any required Exchange operational by January 1, 2014,”
section 1321 directs the federal government, through the
Secretary of Health and Human Services, to “establish and
operate such Exchange within the State.” Id. § 18041(c)(1)
(emphasis added).

     The phrase “such Exchange” has twofold significance.
First, the word “such”—meaning “aforementioned,” see
BLACK’S LAW DICTIONARY 1473 (8th ed. 2004); WEBSTER’S
THIRD INT’L DICTIONARY 2283 (1981)—signifies that the
Exchange the Secretary must establish is the “required
Exchange” that the state failed to establish. In other words,
“such” conveys what a federal Exchange is: the equivalent of
the Exchange a state would have established had it elected to
do so. The meaning of “Exchange” in the ACA reinforces and
builds on this sense. The ACA defines an “Exchange” as “an
American Health Benefit Exchange established under [section
1311 of the ACA].” 42 U.S.C. § 300gg-91(d)(21). If we
import that definition into the text of section 1321, the
                                  17

provision directs the Secretary to “establish . . . such
American Health Benefit Exchange established under [section
1311 of the ACA] within the State.” This suggests not only
that the Secretary is to establish the type of exchange
described in section 1311, but also that when she does so, she
acts under section 1311, even though her authority appears in
section 1321. Thus, section 1321 creates equivalence between
state and federal Exchanges in two respects: in terms of what
they are and the statutory authority under which they are
established.

     The problem confronting the IRS Rule is that subsidies
also turn on a third attribute of Exchanges: who established
them. Under section 36B, subsidies are available only for
plans “enrolled in through an Exchange established by the
State under section 1311 of the [ACA].” 26 U.S.C.
§ 36B(c)(2)(A)(i) (emphasis added); see also id.
§ 36B(b)(2)(A). Of the three elements of that provision—
(1) an Exchange (2) established by the State (3) under section
1311—federal Exchanges satisfy only two: they are
Exchanges established under section 1311. Nothing in section
1321 deems federally-established Exchanges to be
“Exchange[s] established by the State.” This omission is
particularly significant since Congress knew how to provide
that a non-state entity should be treated as if it were a state
when it sets up an Exchange. In a nearby section, the ACA
provides that a U.S. territory that “elects . . . to establish an
Exchange . . . shall be treated as a State.”2 42 U.S.C.
§ 18043(a)(1). The absence of similar language in section

    2
      Specifically, the ACA permits territories to be treated as states
for the limited purposes of sections 1311, 1312, and 1313. See 42
U.S.C. § 18043(a).
                                 18

1321 suggests that even though the federal government may
establish an Exchange “within the State,” it does not in fact
stand in the state’s shoes when doing so. See NFIB, 132 S. Ct.
at 2583 (“Where Congress uses certain language in one part
of a statute and different language in another, it is generally
presumed that Congress acts intentionally.” (citing Russello v.
United States, 464 U.S. 16, 23 (1983))).

     The dissent attempts to supply this missing equivalency
by pointing to section 1311(d)(1), which provides: “An
Exchange shall be a governmental agency or nonprofit entity
that is established by a State.” 42 U.S.C. § 18031(d)(1).
According to the dissent, (d)(1) means that an Exchange
established under section 1311 is, by definition, established
by a state. Therefore, the dissent argues, because federal
Exchanges are established under section 1311, they too, by
definition, are established by a state.

     The premise that (d)(1) is definitional, however, does not
survive examination of (d)(1)’s context and the ACA’s
structure. The other provisions of section 1311(d) are
operational requirements, setting forth what Exchanges must
(or, in some cases, may) do.3 See generally 42 U.S.C.
§ 18031(d)(2)-(7) (listing “[r]equirements”). Read in keeping

    3
      Although we attach little weight to section titles, the title of
section 1321(c)—“Failure to establish Exchange or implement
requirements”—reinforces this interpretation. See Gorman v. Nat’l
Transp. Safety Bd., 558 F.3d 580, 588 n.5 (D.C. Cir. 2009)
(recognizing that “headings ‘are of use . . . when they shed light on
some ambiguous word or phrase’” (ellipsis in original) (quoting
Bhd. of R.R. Trainmen v. Balt. & O. R. Co., 331 U.S. 519, 529
(1947))).
                                 19

with that theme, (d)(1) would simply require that an Exchange
operate as either a governmental agency or nonprofit entity.
But the dissent would have us construe (d)(1) differently. In
its view, (d)(1) plays a definitional role unique among section
1311(d)’s otherwise operational provisions, creating a legal
fiction that any Exchange is, by definition, established by a
state, even when, as a matter of fact, it is not. That reading,
however, would render (d)(1) the odd man out twice over:
both within section 1311(d) and among the ACA’s other
definitional provisions, which, unlike (d)(1), employ the
(unmistakably definitional) formula of “The term ‘X’ means
. . . .” See, e.g., 42 U.S.C. §§ 300gg-91, 18024; see also 26
U.S.C. § 4980H(c).

     The dissent’s reading would also require us to overlook
the fact that section 1311(d) would be a strange place for
Congress to have buried such a legal fiction. Section 1311,
after all, concerns Exchanges that are established by states in
fact; the legal fiction the dissent urges would matter only to
Exchanges established by the federal government. To accept
the dissent’s construction would therefore transform (d)(1)
into the proverbial elephant in the mousehole—the “ancillary
provision[]” that “alter[s] the fundamental details of a
regulatory scheme.” Whitman v. Am. Trucking Ass’ns, 531
U.S. 457, 468 (2001). The Supreme Court has repeatedly held
that Congress does not legislate in this manner, see id.; accord
Gonzales v. Oregon, 546 U.S. 243, 267 (2006), and we see no
evidence that it did so here.4 Indeed, we are particularly loath

    4
       The government makes its own elephants-in-mouseholes
argument, asserting that the formula for calculating tax credits
(located in section 36B(b)) is an odd place to insert a condition that
the states must establish their own Exchanges if they wish to secure
tax credits for their citizens. The more natural location, the
                                 20

to accept the dissent’s construction given that there are far
more natural locations to place this fiction, such as section
1321 or the provision defining the term “Exchange,” 42
U.S.C. § 300gg-91(d)(21).

     The dissent’s construction of (d)(1) also ignores the
structural relationship between sections 1311 and 1321. Just
as section 1311(b)(1) assumes that states will establish
Exchanges in general, see 42 U.S.C. § 18031(b)(1), section

government suggests, would have been section 36B(a), which
authorizes the credit in the first place. See 26 U.S.C. § 36B(a). But
even under the government’s reading of section 36B(b), the
statutory formula houses an elephant: namely, the rule that
subsidies are only available for plans purchased through
Exchanges. Given that this other crucial limitation on the
availability of subsidies is found only in section 36B’s formula, the
government’s contention that the formula is a mere mousehole is
unpersuasive.
     Equally unpersuasive is the dissent’s suggestion that section
36B cannot mean what it plainly says because Congress did not use
an “if/then” formula to signify that credits are available only on
state-established Exchanges. The dissent cites no authority for
requiring such magic words, and we perceive none. Section 36B(b)
also does not employ an “if/then” construction for the requirement
that credit-eligible coverage be purchased through an Exchange, yet
neither the government nor dissent disputes that requirement. It is
simply not the case that Congress expresses conditions only
through such language. Indeed, in 26 U.S.C. § 35, which
establishes a tax credit to offset the cost of health insurance for
certain workers displaced by foreign competition, Congress made
the availability of the credit turn, in part, on state cooperation
without employing “if/then” language, simply through its definition
of the phrase “eligible coverage month.” See 26 U.S.C.
§ 35(e)(2)(A).
                                21

1311(d) assumes that states will carry out the specific
requirements Exchanges must meet. But if those assumptions
prove wrong, section 1321 assigns the federal government
responsibility both to establish the Exchange and to ensure
that it satisfies the particulars of section 1311(d). See id.
§ 18041(c) (directing the Secretary to “establish and operate
such Exchange” and to “take such actions as are necessary to
implement such other requirements” pertaining to
Exchanges). In other words, section 1321 creates a limited
scheme of substitution: the requirements assigned to states by
1311(d) are transferred to the federal government if a state
fails to establish an Exchange. The specific requirement that
(d)(1) assumes each state will fulfill is to establish an
Exchange in the form of “a governmental agency or nonprofit
entity.” So if a state elects not to participate in the creation of
an Exchange, section 1321 directs the federal government that
it must create “a governmental agency or nonprofit entity” to
serve as the Exchange. Crucially, this construction does not
entail ignoring the plain meaning of “established by a State”
in section 1311(d)(1); here, section 1321 tells us to substitute
the federal government for the state under a certain scenario.
But there is nothing comparable with respect to section 36B:
no analogue to section 1321 says that section 36B should be
read to encompass federally-established Exchanges.
Accordingly, we reject the dissent’s argument that, because
federal Exchanges are established under section 1311, they
are by definition “established by a State.”

     Instead, sections 1311 and 1321 lead us to interpret
section 36B essentially as appellants do. Those provisions, to
be sure, establish some degree of equivalence between state
and federal Exchanges—enough, indeed, that if section 36B
had authorized credits for insurance purchased on an
“Exchange established under section 1311,” the IRS Rule
would stand. But section 36B actually authorizes credits only
                               22

for coverage purchased on an “Exchange established by the
State under section 1311,” 26 U.S.C. § 36B(c)(2)(A)(i), and
the government offers no textual basis—in sections 1311 and
1321 or elsewhere—for concluding that a federally-
established Exchange is, in fact or legal fiction, established by
a state. Moreover, as we have noted, that absence is especially
glaring given that the ACA elsewhere provides that a federal
territory that establishes an Exchange “shall be treated as a
State,” 42 U.S.C. § 18043(a), clearly demonstrating that
Congress knew how to deem a non-state entity to be a “State.”
Thus, at least in light of sections 1311 and 1321, the meaning
of section 36B appears plain: a federal Exchange is not an
“Exchange established by the State.”

                               B

     The government argues that we should not adopt the
plain meaning of section 36B, however, because doing so
would render several other provisions of the ACA absurd. Our
obligation to avoid adopting statutory constructions with
absurd results is well-established. See Pub. Citizen v. U.S.
Dep’t of Justice, 491 U.S. 440, 454-55 (1989). Under this
principle, we will not give effect to a statute’s literal meaning
when doing so would “render[ the] statute nonsensical or
superfluous or . . . create[] an outcome so contrary to
perceived social values that Congress could not have intended
it.” United States v. Cook, 594 F.3d 883, 891 (D.C. Cir. 2010)
(internal quotation marks omitted). But we do not disregard
statutory text lightly. The Constitution assigns the legislative
power to Congress, and Congress alone, see U.S. CONST. art.
I, § 1, and legislating often entails compromises that courts
must respect. See Barnhart v. Sigmon Coal Co., 534 U.S. 438,
461 (2002). See generally John F. Manning, The Absurdity
Doctrine, 116 HARV. L. REV. 2387, 2434-2435 (2003)
(warning that an overbroad application of the absurdity
                               23

doctrine “contradicts the rule-of-law objectives implicit in the
Constitution’s strict separation of lawmaking from judging”).
We therefore give the absurdity principle a narrow domain,
insisting that a given construction cross a “high threshold” of
unreasonableness before we conclude that a statute does not
mean what it says. Cook, 594 F.3d at 891. A provision thus
“may seem odd” without being “absurd,” and in such
instances “it is up to Congress rather than the courts to fix it,”
even if it “may have been an unintentional drafting gap.”
Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,
565 (2005) (internal quotation marks omitted); see also Sierra
Club v. EPA, 294 F.3d 155, 161 (D.C. Cir. 2002) (“Because
our role is not to ‘correct’ the text so that it better serves the
statute’s purposes, we will not ratify an interpretation that
abrogates the enacted statutory text absent an extraordinarily
convincing justification.” (internal quotation marks and
citation omitted)).

                                i

      The government first argues that we must uphold the IRS
Rule to avoid rendering language in 26 U.S.C. § 36B(f)
superfluous. Titled “Reconciliation of credit and advance
credit,” section 36B(f) requires the IRS to reduce a taxpayer’s
end-of-year credit by the amount of any advance payments
made by the government to the taxpayer’s insurer to offset the
cost of monthly premiums. Id. § 36B(f)(1); see 42 U.S.C.
§ 18082(c)(2)(A) (authorizing such advance payments). As
relevant here, section 36B(f) also requires “each Exchange”—
i.e., both state and federal Exchanges—to report certain
information to the government. With respect to any health
plan it provides, an Exchange must report:

    (A) The level of coverage . . . and the period such
        coverage was in effect.
                              24

    (B) The total premium for the coverage without regard to
        the credit under this section or cost-sharing reductions
        under section 1402 of [the ACA].
    (C) The aggregate amount of any advance payment of
        such credit or reductions . . . .
    (D) The name, address, and [taxpayer identification
        number (TIN)] of the primary insured and the name
        and TIN of each other individual obtaining coverage
        under the policy.
    (E) Any information provided to the Exchange, including
        any change of circumstances, necessary to determine
        eligibility for, and the amount of, such credit.
    (F) Information necessary to determine whether a
        taxpayer has received excess advance payments.

26 U.S.C. § 36B(f)(3). The government contends that these
reporting requirements assume that credits are available on
federal Exchanges, and it argues that the requirements would
be superfluous, even nonsensical, as applied to federal
Exchanges if we were to reject that assumption.

     Not so. Even if credits are unavailable on federal
Exchanges, reporting by those Exchanges still serves the
purpose of enforcing the individual mandate—a point the
IRS, in fact, acknowledged in promulgating a recent
regulation, 26 C.F.R. § 1.6055-1(d)(1). That regulation
exempts insurers from 26 U.S.C. § 6055, which otherwise
would require that, for each policy they issue, insurers report
to the IRS such information as “the name, address, and TIN of
the primary insured,” the dates of coverage, and the “amount
(if any) or any advance payment . . . or of any premium tax
credit under section 36B with respect to such coverage.” 26
U.S.C. § 6055(b)(1)(B). The IRS justified the exemption for
insurers on the ground that “Exchanges must report on this
coverage under section 36B(f)(3).” Information Reporting of
                                25

Minimum Essential Coverage, 79 Fed. Reg. 13,220, 13,221
(Mar. 10, 2014); see 26 C.F.R. § 1.6055-1(d)(1).5 The
government’s claim that section 36B(f)(3)’s reporting
requirement serves no purpose other than reconciling credits
is therefore simply not true.6

     Furthermore, holding that credits are unavailable on
federal Exchanges would not convert the specific reporting
requirements concerning credits into an “‘empty gesture.’”
Gov’t Br. 28 (quoting Fund for Animals, Inc. v. Kempthorne,
472 F.3d 872, 878 (D.C. Cir. 2006)). Those requirements
would still allow the reconciling of credits on state
Exchanges; as applied to federal Exchanges, they would
simply be over-inclusive. Over-inclusiveness, however,
remains a problem even if we were to agree that section 36B
allows credits on federal Exchanges. Section 36B(f)(3), after
all, mandates reporting “with respect to any health plan
provided through the Exchange,” 26 U.S.C. § 36B(f)(3)
(emphasis added), even though only plans purchased by
taxpayers with incomes between 100 and 400 percent of the
federal poverty line may be subsidized, see id. § 36B(a),

    5
      Appellants also suggest that the information collected from
federal Exchanges could be useful for the “Study on Affordable
Coverage” mandated by the ACA in that same section. See ACA
§ 1401(c), 124 Stat. at 220.
    6
      The dissent takes a slightly different tack, emphasizing that
the “principal purpose” of the reporting requirement is to reconcile
advance and end-of-year payments. Dissenting Op. at 22. We agree
but fail to see how this helps the government. Reporting by state-
established Exchanges still would serve this purpose, while
reporting by federally-established Exchanges would serve the
secondary purpose implicitly recognized by 26 C.F.R. § 1.6055-
1(d)(1).
                               26

(c)(1)(A). A weakness common to both views of the
availability of credits hardly serves as a basis for choosing
between them.

                               ii

     The government next points to the supposedly absurd
consequences appellants’ interpretation of section 36B would
have for section 1312 of the ACA, which defines the rights of
“qualified individuals.” See 42 U.S.C. § 18032. The term
“‘qualified individual’ means, with respect to an Exchange, an
individual who— (i) is seeking to enroll in a qualified health
plan in the individual market offered through the Exchange;
and (ii) resides in the State that established the Exchange.” Id.
§ 18032(f)(1)(A). If this provision is given its plain meaning,
then the 36 states with federal Exchanges (that, obviously, the
states did not establish) have no qualified individuals. That
outcome is absurd, the government argues, because in its view
section 1312 restricts access to Exchanges to qualified
individuals alone. See 45 C.F.R. § 155.20. The absence of
qualified individuals would mean that federal Exchanges have
no customers and therefore no purpose. The government
urges us to avoid this outcome by construing section 1321 to
authorize the federal government to establish Exchanges “on
behalf of” states that decline to do so. Gov’t Br. 21 (internal
quotation marks omitted).

     The government, however, tilts at windmills. It assumes
that when section 1312(a) states that “[a] qualified individual
may enroll in any qualified health plan available to such
individual and for which such individual is eligible,” 42
U.S.C. § 18032(a)(1), it means that only a qualified individual
may enroll in such a plan. The obvious flaw in this
interpretation is that the word “only” does not appear in the
provision. We have repeatedly emphasized that it is “not our
                                 27

role” to “engage in a statutory rewrite” by “insert[ing] the
word ‘only’ here and there.” Adirondack Med. Ctr. v.
Sebelius, 740 F.3d 692, 699-700 (D.C. Cir. 2014); see Lamie
v. U.S. Tr., 540 U.S. 526, 538 (2004) (rejecting an
interpretation that “would have [the Court] read an absent
word into the statute” because such an interpretation “would
result ‘not [in] a construction of [the] statute, but, in effect, an
enlargement of it by the court’” (second and third alterations
in original) (quoting Iselin v. United States, 270 U.S. 245, 251
(1926))); Pub. Citizen, 533 F.3d at 817 (“Congress knows
well how to say that disclosures may be made only under
specified provisions or circumstances, but it did not do so
here.” (footnote omitted)). Section 1312(a)’s actual language
simply establishes the right of a qualified individual to enroll
in any qualified health plan, at any level of coverage.7 On this
reading, giving the phrase “established by the State” its plain
meaning creates no difficulty, let alone absurdity. Federal
Exchanges might not have qualified individuals, but they
would still have customers—namely, individuals who are not
“qualified individuals.”8

    7
       Under the ACA, qualified health plans may offer four
different levels of coverage: bronze, silver, gold, and platinum. The
level of coverage reflects the percentage of the insured’s medical
costs that the plan’s benefits are designed to cover. See 42 U.S.C.
§ 18022(d)(1). Lower levels of coverage have higher deductibles
and thus higher out-of-pocket costs and, as a general matter, lower
premiums. See id.; see also id. § 18032(a)(2) (providing that
qualified employers may “select[] any level of coverage under
section 18022(d) . . . to be made available to employees through an
Exchange”).
    8
     The government warns that interpreting section 1312(a) as a
non-discrimination provision would allow undocumented aliens to
shop on Exchanges. Gov’t Br. at 31. But section 1312 specifically
                                 28


      Several other provisions in section 1312 imply that not
only “qualified individuals” may participate in an Exchange.
Take, for example, the provision concerning incarcerated
convicts. Section 1312(f)(1)(B) states that “[a]n individual
shall not be treated as a qualified individual if, at the time of
enrollment, the individual is incarcerated, other than
incarceration pending the disposition of charges.” 42 U.S.C.
§ 18032(f)(1)(B) (emphasis added). By implying that an
incarcerated convict may enroll in coverage through an
Exchange despite not being a “qualified individual,” this
provision suggests that participation in an Exchange does not
depend on “qualified individual” status. That proposition
gains further strength from section 1312(d)(3), which states,
first, that “[n]othing in this title shall be construed to restrict
the choice of a qualified individual to enroll or not to enroll in
a qualified health plan or to participate in an Exchange,” 42
U.S.C. § 18032(d)(3)(A), and, second, that “[n]othing in this
title shall be construed to compel an individual to enroll in a
qualified health plan or to participate in an Exchange,” id.
§ 18032(d)(3)(B). The second provision, which speaks of
“individual[s]” generally, would be wholly unnecessary if
only “qualified individuals” were eligible to participate in the
Exchanges.9

addresses that concern, providing that aliens not “lawfully present
in the United States . . . may not be covered under a qualified health
plan in the individual market that is offered through an Exchange.”
42 U.S.C. § 18032(f)(3).
    9
      We note that section 1312’s heading, “Consumer Choice,”
and subsection 1312(a)’s heading, “Choice,” also suggest that the
purpose of section 1312(a) is primarily to protect choice among
levels of coverage, not restrict access to Exchanges.
                                 29


                                 iii

     The government also claims that a plain meaning reading
of section 36B would have peculiar effects under 42 U.S.C.
§ 1396a(gg)(1). That provision states that, as a condition of
receiving Medicaid funds, a State may not tighten its
Medicaid eligibility standards for adults until “the date on
which the Secretary determines that an Exchange established
by the State under [section 1311] is fully operational.” 42
U.S.C. § 1396a(gg)(1). If a federally-established Exchange is
not one “established by the State,” the government argues,
states with federal Exchanges “would never be relieved of
th[is] . . . requirement,” transforming an “interim measure”
into a “perpetual obligation.” Gov’t Br. at 33. But appellants
propose a logical explanation for why the ACA might
establish this rule: to preserve Medicaid benefits for the
impoverished residents of states where, as a result of having
federally-established Exchanges, subsidies are unavailable.
Cf. Pub. Citizen, 533 F.3d at 817 (adopting a reasonable
explanation of a provision’s purpose despite not being able to
“know for certain what purpose Congress had in mind”). In
this light, the results produced by giving section 36B its plain
meaning seem sensible, not absurd.10
    10
       In a footnote, the government identifies another set of
provisions that supposedly embodies the assumption that federal
Exchanges are Exchanges “established by the State”: 42 U.S.C.
§ 1397ee(d)(3)(B)-(C). Those provisions instruct states to enroll
children in coverage “offered through an Exchange established by
the State under section [1311]” in the event of a funding shortfall in
a state’s Children’s Health Insurance Program. See id.
§ 1397ee(d)(3)(B). Although we recognize the oddity of requiring
some states and not others to take this step, we do not see how it
makes the statute nonsensical or otherwise meets the high threshold
                                30


                                iv

     The government urges us, in effect, to strike from section
36B the phrase “established by the State,” on the ground that
giving force to its plain meaning renders other provisions of
the Act absurd. But we find that the government has failed to
make the extraordinary showing required for such judicial
rewriting of an act of Congress. Nothing about the imperative
to read section 36B in harmony with the rest of the ACA
requires interpreting “established by the State” to mean
anything other than what it plainly says.

                                C

     This conclusion places us at a fork in our precedent. One
line of cases instructs us to cease our inquiry and give effect
to the statute’s unambiguous language. See Coal. for
Responsible Regulation, Inc. v. EPA, 684 F.3d 102, 137 (D.C.
Cir. 2012) (per curiam) (noting, in the Chevron context, that
“‘[w]hen the words of a statute are unambiguous . . . judicial
inquiry is complete’” (ellipsis in original) (quoting Conn.
Nat’l Bank v. Germain, 503 U.S. 249, 254 (1992)), aff’d in
relevant part sub nom. Util. Air Regulatory Grp. v. EPA
(UARG), 134 S. Ct. 2427, 2448 (2014); accord Dep’t of
Housing & Urban Dev. v. Rucker, 535 U.S. 125, 132-33
(2002); Hughes Aircraft Co. v. Jacobson, 525 U.S. 432, 438
(1999) (“As in any case of statutory construction, our analysis

of absurdity. The statute remains workable, and nothing suggests
that in states with federal Exchanges, the federal government could
not step in and perform the same service for uninsured children.
The government’s bare citation to the provisions thus hardly
demonstrates absurdity.
                              31

begins with the language of the statute. And where the
statutory language provides a clear answer, it ends there as
well.” (emphasis added) (internal quotation marks and citation
omitted)); see also Am. Fed’n of Gov’t Emps. v. Shinseki, 709
F.3d 29, 33 (D.C. Cir. 2013). Another tells us to wade into the
legislative history in the hope of glimpsing “new light on
congressional intent.” Sierra Club v. EPA, 551 F.3d 1019,
1027 (D.C. Cir. 2008). But, though we recognize that our
decision about which path to travel implicates substantial
theoretical questions of statutory interpretation, its practical
consequences are less momentous here because both paths
lead to the same destination. Therefore, assuming arguendo
that it is proper to consult legislative history when the
statutory text is clear, we consider what light the ACA’s
history offers.

     We begin by clarifying the role the ACA’s legislative
history might play in our analysis. Legislative history is a
means to an end, to be consulted for evidence of
congressional intent. See, e.g., Sierra Club, 551 F.3d at 1027.
But legislative history is not the sole, or even the primary,
source of such evidence. Rather, “[t]he most reliable guide to
congressional intent is the legislation the Congress enacted.”
Sierra Club, 294 F.3d at 161; see also Cal. Indep. Sys.
Operator Corp. v. FERC, 372 F.3d 395, 400 (D.C. Cir. 2004)
(“[W]e assume ‘that the legislative purpose is expressed by
the ordinary meaning of the words used.’” (quoting Sec.
Indus. Ass’n v. Bd. of Governors of Fed. Reserve Sys., 468
U.S. 137, 149 (1984))); Engine Mfrs. Ass’n, 88 F.3d at 1088
(noting that the “most traditional tool” for “determin[ing]
Congressional intent” is “to read the text”). Where used,
legislative history plays a distinctly secondary role. Its
purpose is not to confirm already clear text; clear text speaks
for itself and requires no “amen” in the historical record. See,
e.g., Harrison v. PPG Indus., Inc., 446 U.S. 578, 592 (1980)
                               32

(“[I]t would be a strange canon of statutory construction that
would require Congress to state in committee reports or
elsewhere in its deliberations that which is obvious on the
face of a statute.”). Instead, only when “apparently plain
language compels an ‘odd result’” might we look to
legislative history to ensure that the “‘literal application of a
statute will [not] produce a result demonstrably at odds with
the intentions of its drafters.’” Engine Mfrs. Ass’n, 88 F.3d at
1088 (quoting Public Citizen, 491 U.S. at 454, and United
States v. Ron Pair Enters., Inc., 489 U.S. 235, 242 (1989)).
Thus, accepting for the sake of argument the government’s
contention that the results of appellants’ construction of
section 36B are odd, our inquiry into the ACA’s legislative
history is quite narrow. In the face of the statute’s plain
meaning—a federal Exchange is not an “Exchange
established by the State”—we ask only whether the legislative
history provides evidence that this literal meaning is
“demonstrably at odds with the intentions” of the ACA’s
drafters. Unless evidence in the legislative record establishes
that it is, we must hew to the statute’s plain meaning, even if
it compels an odd result. See id. (“[T]here must be evidence
that Congress meant something other than what it literally
said before a court can depart from plain meaning.”); accord
Garcia v. United States, 469 U.S. 70, 75 (1984) (noting that
“only the most extraordinary showing of contrary intentions
. . . would justify a limitation on the ‘plain meaning’ of the
statutory language”); Bldg. & Constr. Trades Dep’t, AFL-CIO
v. U.S. Dep’t of Labor Wage Appeals Bd., 932 F.2d 985, 990
(D.C. Cir. 1991).

    Here, the scant legislative history sheds little light on the
precise question of the availability of subsidies on federal
Exchanges. The government points, for example, to a
Congressional Budget Office report from November 2009,
before the ACA’s adoption, that calculated the cost of
                               33

subsidies based on the assumption that they would be
available in all states. But that assumption is as consistent
with an expectation that all states would cooperate (i.e.,
establish their own Exchanges) as with an understanding that
subsidies would be available on federal Exchanges as well.
Cf. Robert Pear, U.S. Officials Brace for Huge Task of
Operating Health Exchanges, N.Y. TIMES, at A17 (Aug. 5,
2012) (“When Congress passed legislation to expand
coverage two years ago, Mr. Obama and lawmakers assumed
that every state would set up its own exchange . . . .”). Equally
unilluminating are floor statements by Senate sponsors of the
ACA touting the availability and benefits of premium tax
credits in general, but not addressing the precise issue of
whether they would be available on federal Exchanges.

     The government and its amici are thus left to urge the
court to infer meaning from silence, arguing that “during the
debates over the ACA, no one suggested, let alone explicitly
stated, that a State’s citizens would lose access to the tax
credits if the State failed to establish its own Exchange.” Br.
of Amici Members of Congress and State Legislatures 8. The
historical record, however, belies this claim. The Senate
Committee on Health, Education, Labor, and Pensions
(HELP) proposed a bill that specifically contemplated
penalizing states that refused to participate in establishing
“American Health Benefit Gateways,” the equivalent of
Exchanges, by denying credits to such states’ residents for
four years. See Affordable Health Choices Act, S. 1679, 111th
Cong. § 3104(a), (d)(2) (2009). This is not to say that section
36B necessarily incorporated this thinking; we agree that
inferences from unenacted legislation are too uncertain to be a
helpful guide to the intent behind a specific provision. See
Village of Barrington v. Surface Transp. Bd., 636 F.3d 650,
666 (D.C. Cir. 2011). But the HELP Committee’s bill
certainly demonstrates that members of Congress at least
                               34

considered the notion of using subsidies as an incentive to
gain states’ cooperation.

     In any case, even if the historical record were silent, that
silence is unhelpful to the government. For the court to depart
from the ACA’s plain meaning, which favors appellants,
“there must be evidence that Congress meant something other
than what it literally said,” from which the court can conclude
that applying the statute literally would be “‘demonstrably at
odds with the intentions of [the ACA’s] drafters.’” Engine
Mfrs. Ass’n, 88 F.3d at 1088 (quoting Ron Pair Enters., 489
U.S. at 242) (emphases added). As Chief Justice Marshall
wrote, “it is incumbent on those who oppose” a statute’s plain
meaning “to shew an intent varying from that which the
words import.” United States v. Fisher, 6 U.S. (2 Cranch)
358, 386 (1805). Nothing the government or its amici cite
demonstrates what that precise intent was. And “[i]n the
absence of such evidence, the court cannot ignore the text by
assuming that if the statute seems odd to us, i.e., the statute is
not as we would have predicted beforehand that Congress
would write it, it could be the product only of oversight,
imprecision, or drafting error.” Engine Mfrs. Ass’n, 88 F.3d at
1088-89; see also id. at 1091 (“With such a meager record of
what happened in conference, the court is unable to
reconstruct the legislative compromises that were made. Even
if the final product might strike us as unexpected . . . the court
could not make the leap from such an impression to the
certainty that such a result was unintentional.”).

    The government, together with the dissent, also leans
heavily on a more abstract form of legislative history—
Congress’s broad purpose in passing the ACA—urging the
court to view section 36B through the lens of the ACA’s
economic theory and ultimate aims. They emphasize that to
achieve the goals of “near universal coverage” and
                                35

“lower[ing] health insurance premiums,” 42 U.S.C.
§ 18091(2)(D), (F), the ACA relies on three interrelated
policies: insurance market reforms prohibiting insurers from
denying coverage or charging higher premiums based on an
individual’s health status, see, e.g., id. § 300gg (community
rating requirement); id. § 300gg-1 (guaranteed issue
requirement); the individual mandate, see 26 U.S.C. § 5000A;
and subsidies to individuals purchasing insurance in the
individual market, see id. § 36B. These policies, the
government and dissent explain, are like the legs of a three-
legged stool; remove any one, and the ACA will collapse. The
insurance market reforms are necessary to expand the
availability of insurance. The individual mandate is necessary
to avoid the adverse selection that would result if people
could exploit the insurance market reforms to wait to
purchase insurance until they were sick. And subsidies are
necessary both to make the mandated insurance affordable
and, in so doing, to expand the reach of the individual
mandate by reducing the cost of insurance below the
threshold—eight percent of household income—at which
taxpayers are exempt from the mandate’s penalty. See 26
U.S.C. § 5000A(e)(1)(A)-(B). Given this structure, the
government and dissent argue that it is “inconceivable” to
think Congress would have risked the ACA’s stability by
making subsidies conditional on states establishing
Exchanges.11 Dissenting Op. at 2.

    11
       Appellants do not challenge the government’s account of the
economic theory behind the ACA, but they contend that the theory
must be understood through the lens of political reality. In their
telling, section 36B is the product of legislative compromise to
secure the support of Nebraska Senator Ben Nelson, the crucial
sixtieth vote needed to avoid a filibuster. Nelson opposed House
plans for a national, federally-run exchange, fearing that it would
                                 36


set the United States down a path to a single-payer system. See
Carrie Budoff Brown, Nelson: National Exchange a Dealbreaker,
POLITICO (Jan. 25, 2010), http://www.politico.com/livepulse/0110/
Nelson_National_exchange_a_dealbreaker.html. To gain Nelson’s
support, proponents of the ACA scrapped the national exchange in
favor of establishing exchanges on a state-by-state basis. This
change, in turn, required Congress to devise means of inducing
states to take on the politically and technologically challenging task
of establishing exchanges. Congress’s solution, appellants maintain,
was a package of “carrots” and “sticks” for states. The carrots
included federal grants to states for “activities (including planning
activities) related to establishing an [Exchange].” 42 U.S.C.
§ 18031(a)(3). The sticks included the prohibition against
tightening Medicaid eligibility requirements imposed on states that
do not create their own Exchanges. See id. § 1396a(gg). The most
important incentive of all, appellants argue, was the provision at
issue here: making premium tax credits available only for
individual coverage purchased through state-established Exchanges.
According to appellants, the ACA’s supporters believed no state
would refuse so good an offer—and, appellants add, perhaps no
state would have had the IRS not eliminated this incentive by
proposing and promulgating the IRS Rule, making subsidies
available regardless of which entity established an Exchange,
before states had to elect whether to establish Exchanges. See
Health Insurance Premium Tax Credit, 77 Fed. Reg. 30,377, 30,378
(May 23, 2012); Health Insurance Premium Tax Credit, 76 Fed.
Reg. 50,931, 50,934 (Aug. 17, 2011).
     Like the government, however, appellants fail to marshal
persuasive evidence (apart from the statutory text, that is) in
support of their theory. Senator Nelson may have opposed a single,
national exchange, but it does not necessarily follow that he
opposed making subsidies available on federal fallback Exchanges
in uncooperative states. Similarly, the fact that the ACA contained
some incentives to states does not necessarily mean that section
36B is one of them. Nor does the fact that Congress has conditioned
federal benefits on state cooperation in other contexts shed light on
                                37


     Yet the supposedly unthinkable scenario the government
and dissent describe—one in which insurers in states with
federal Exchanges remain subject to the community rating
and guaranteed issue requirements but lack a broad base of
healthy customers to stabilize prices and avoid adverse
selection—is exactly what the ACA enacts in such federal
territories as the Northern Mariana Islands, where the Act
imposes guaranteed issue and community rating requirements
without an individual mandate. See 26 U.S.C. § 5000A(f)(4)
(exempting residents of such federal territories as Puerto Rico
and the Northern Mariana Islands from the individual
mandate by providing that they are automatically treated as
having “minimum essential coverage”); 42 U.S.C. § 201(f)
(providing that the Public Health Service Act, where the
guaranteed issue and community rating requirements appear,
applies to residents of such territories). This combination,
predictably, has thrown individual insurance markets in the
territories into turmoil. See Sarah Kliff, Think Your State Has
Obamacare Problems? They’re Nothing Compared to Guam,
WASH.             POST         (Dec.          19,        2013),
http://www.washingtonpost.com/blogs/wonkblog/wp/2013/12
/19/think-your-state-has-obamacare-problems-theyre-nothing-
compared-to-guam/. But HHS has nevertheless refused to
exempt the territories from the guaranteed issue and


the precise question of whether Congress did so in section 36B.
Thus, the most that can be said of appellants’ theory is that it is
plausible. But we need not endorse appellants’ historical account to
agree with their construction of section 36B. “Where the statutory
language is clear and unambiguous, we need neither accept nor
reject a particular ‘plausible’ explanation for why Congress would
have written a statute [as it did].” Barnhart, 534 U.S. at 460.
                                  38

community rating requirements, recognizing that, “[h]owever
meritorious” the reasons for doing so might be, “HHS is not
authorized to choose which provisions of the [ACA] might
apply to the territories.” Letter from Gary Cohen, Director,
Center for Consumer Information and Insurance Oversight,
HHS, to Sixto K. Igisomar, Secretary of Commerce,
Commonwealth of the Northern Mariana Islands (July 12,
2013), available at http://www.doi.gov/oia/igia/upload/12-3-
HHS-CMS-CNMI-Letter-igisomar7-12-13.pdf.

    Moreover, the territories are not the only instance where
the ACA did the unimaginable. A separate title of the ACA,
known as the Community Living Assistance Services and
Supports (CLASS) Act, see ACA, Pub. L. No. 111-148,
§§ 8001-8002, 124 Stat. 119, 828-47 (2010), required the
Secretary of HHS to establish a long-term care insurance
program subject to guaranteed issue and community rating
requirements but unaided by an individual mandate or
premium subsidies, see 124 Stat. at 834. This recipe for
adverse selection risk never materialized only because
Congress, in response to actuarial analyses predicting that the
CLASS Act would be fiscally unsustainable, repealed the
provision in 2013.12 See American Taxpayer Relief Act of
    12
       The dissent attempts to distinguish the market targeted by the
CLASS Act from the individual insurance market by pointing out
that the CLASS Act contains no individual mandate. In the
dissent’s view, the omission “of a tool [Congress] knew to be
important to preventing adverse selection merely indicates that
Congress had a substantially higher tolerance for the risk of adverse
selection” in peripheral markets than in the core market. Dissenting
Op. at 19. This argument, however, assumes the very conclusion at
issue, taking for granted that the mandate in the individual market
indeed is as broad as it must be to eliminate all adverse selection
risk. But the plain language of section 36B suggests that it is not. If
                                 39

2012, Pub. L. No. 112-240, § 642, 126 Stat. 2313, 2358
(2013); Sarah Kliff, The Fiscal Cliff Cuts $1.9 Billion from
Obamacare. Here’s How, WASH. POST (Jan. 2, 2013),
http://www.washingtonpost.com/blogs/wonkblog/wp/2013/01
/02/the-fiscal-cliff-cuts-1-9-billion-from-obamacare-heres-
how/.

     The CLASS Act and the provisions applicable to the
territories attest that Congress twice did exactly what the
government and the dissent insist it never would: introduce
significant adverse selection risk to insurance markets. This is
not to say that as Congress did in the CLASS Act and
territories, so too must it have done in section 36B; perhaps
Congress was willing to tolerate risks in those corners of the
insurance market that it never would tolerate at its core. But
perhaps not. The point is that we don’t know, and in asking us
to ignore the best evidence of Congress’s intent—the text of
section 36B—in favor of assumptions about the risks that
Congress would or would not tolerate—assumptions

section 36B limits the availability of subsidies and thus curtails the
reach of the individual mandate, this is evidence that Congress was
tolerant of adverse selection risk in the core markets, although
Congress might not have expected the risk to materialize.
    We recognize that, from an economic standpoint, such adverse
selection risk bodes ill for individual insurance markets. But it
made no more sense economically in the CLASS Act. Congress
may simply have miscalculated the consequences of omitting a
mandate, as its decision to repeal the CLASS Act suggests. In any
event, whether by error or design, the CLASS Act in clear terms
created a significant adverse selection risk, which, as Congress and
the government recognized, could be undone only by subsequent
legislation, not administrative fiat. Cf. UARG, 134 S. Ct. at 2445
(“An agency has no power to ‘tailor’ legislation to bureaucratic
policy goals by rewriting unambiguous statutory terms.”).
                               40

doubtlessly influenced by hindsight—the government and
dissent in effect urge us to substitute our judgment for
Congress’s. We refuse. As the Supreme Court explained just
this term, “an agency may not rewrite clear statutory terms to
suit its own sense of how the statute should operate.” UARG,
134 S. Ct. at 2446. And neither may we. “The role of th[e]
[c]ourt is to apply the statute as it is written—even if we think
some other approach might ‘accor[d] with good policy.’”
Burrage v. United States, 134 S. Ct. 881, 892 (2014) (quoting
Comm’r v. Lundy, 516 U.S. 235, 252 (1996)) (third alteration
in original); see also Lewis v. City of Chicago, 560 U.S. 205,
217 (2010) (“[I]t is not our task to assess the consequences of
each approach [to interpreting a statute] and adopt the one that
produces the least mischief. Our charge is to give effect to the
law Congress enacted.”); United States v. Locke, 471 U.S. 84,
95 (1985) (“[T]he fact that Congress might have acted with
greater clarity or foresight does not give courts a carte blanche
to redraft statutes in an effort to achieve that which Congress
is perceived to have failed to do.”).

     More generally, the ACA’s ultimate aims shed little light
on the “precise question at issue,” Chevron, 467 U.S. at 842—
namely, whether subsidies are available on federal Exchanges
because such Exchanges are “established by the State.” As the
Supreme Court has repeatedly warned, “it frustrates rather
than effectuates legislative intent simplistically to assume that
whatever furthers the statute’s primary objective must be the
law” because “no legislation pursues its purposes at all costs.”
Rodriguez v. United States, 480 U.S. 522, 525-26 (1987) (per
curiam); see also Pension Benefit Guar. Corp. v. LTV Corp.,
496 U.S. 633, 646-47 (1990); MetroPCS Cal., LLC v. FCC,
644 F.3d 410, 414 (D.C. Cir. 2011) (“‘The Act must do
everything necessary to achieve its broad purpose’ is the
slogan of the enthusiast, not the analytical tool of the
arbiter.”). Thus, if legislative intent is to be our lodestar, we
                               41

cannot assume, as the government does, that section 36B
single-mindedly pursues the ACA’s lofty goals.

     The fact is that the legislative record provides little
indication one way or the other of congressional intent, but
the statutory text does. Section 36B plainly makes subsidies
available only on Exchanges established by states. And in the
absence of any contrary indications, that text is conclusive
evidence of Congress’s intent. Cf. Ethyl Corp. v. EPA, 51
F.3d 1053, 1063 (D.C. Cir. 1995) (“At best, the legislative
history is cryptic, and this surely is not enough to overcome
the plain meaning of the statute.”). To hold otherwise would
be to say that enacted legislation, on its own, does not
command our respect—an utterly untenable proposition.
Accordingly, applying the statute’s plain meaning, we find
that section 36B unambiguously forecloses the interpretation
embodied in the IRS Rule and instead limits the availability of
premium tax credits to state-established Exchanges.

                               IV

     We reach this conclusion, frankly, with reluctance. At
least until states that wish to can set up Exchanges, our ruling
will likely have significant consequences both for the millions
of individuals receiving tax credits through federal Exchanges
and for health insurance markets more broadly. But, high as
those stakes are, the principle of legislative supremacy that
guides us is higher still. Within constitutional limits, Congress
is supreme in matters of policy, and the consequence of that
supremacy is that our duty when interpreting a statute is to
ascertain the meaning of the words of the statute duly enacted
through the formal legislative process. This limited role
serves democratic interests by ensuring that policy is made by
elected, politically accountable representatives, not by
appointed, life-tenured judges.
                             42


    Thus, although our decision has major consequences, our
role is quite limited: deciding whether the IRS Rule is a
permissible reading of the ACA. Having concluded it is not,
we reverse the district court and remand with instructions to
grant summary judgment to appellants and vacate the IRS
Rule.
     RANDOLPH, Senior Circuit Judge, concurring: A Supreme
Court tax decision, and a tax decision of this court, flatly reject
the position the government takes in this case.

     As Judge Griffith’s majority opinion—which I fully
join—demonstrates, an Exchange established by the federal
government cannot possibly be “an Exchange established by the
State.” To hold otherwise would be to engage in distortion, not
interpretation. Only further legislation could accomplish the
expansion the government seeks.

    In the meantime, Justice Brandeis’ opinion for the Supreme
Court in Iselin v. United States is controlling: “What the
government asks is not a construction of a statute, but, in effect,
an enlargement of it by the court, so that what was omitted,
presumably by inadvertence, may be included within its scope.
To supply omissions transcends the judicial function.” 270 U.S.
245, 251 (1926). We held the same in National Railroad
Passenger Corp. v. United States, 431 F.3d 374, 378 (D.C. Cir.
2005), citing not only Iselin but also Lamie v. United States
Trustee, 540 U.S. 526, 538 (2004), which reaffirmed Iselin’s
“longstanding” interpretative principle.
     EDWARDS, Senior Circuit Judge, dissenting: This case is
about Appellants’ not-so-veiled attempt to gut the Patient
Protection and Affordable Care Act (“ACA”). The ACA
requires every State to establish a health insurance
“Exchange,” which “shall be a governmental agency or
nonprofit entity that is established by a State.” 42 U.S.C.
§ 18031(b)(1), (d)(1). The Department of Health and Human
Services (“HHS”) is required to establish “such Exchange”
when the State elects not to create one. Id. § 18041(c)(1).
Taxpayers who purchase insurance from an Exchange and
whose income is between 100% and 400% of the poverty line
are eligible for premium subsidies. 26 U.S.C. § 36B(a),
(c)(1)(A). Appellants challenge regulations issued by the
Internal Revenue Service (“IRS”) and HHS making these
subsidies available in all States, including States in which
HHS has established an Exchange on behalf of the State. In
support of their challenge, Appellants rely on a specious
argument that there is no “Exchange established by the State”
in States with HHS-created Exchanges and, therefore, that
taxpayers who purchase insurance in these States cannot
receive subsidies.

     As explained below, there are three critical components to
the ACA: nondiscrimination requirements applying to
insurers; the “individual mandate” requiring individuals who
are not covered by an employer to purchase minimum
insurance coverage or to pay a tax penalty; and premium
subsidies which ensure that the individual mandate will have a
broad enough sweep to attract enough healthy individuals into
the individual insurance markets to create stability. These
components work in tandem. At the time of the ACA’s
enactment, it was well understood that without the subsidies,
the individual mandate was not viable as a mechanism for
creating a stable insurance market.

    Appellants’ proffered construction of the statute would
permit States to exempt many people from the individual
                              2
mandate and thereby thwart a central element of the ACA. As
Appellants’ amici candidly acknowledge, if subsidies are
unavailable to taxpayers in States with HHS-created
Exchanges, “the structure of the ACA will crumble.” Scott
Pruitt, ObamaCare’s Next Legal Challenge, WALL ST. J.,
Dec. 1, 2013. It is inconceivable that Congress intended to
give States the power to cause the ACA to “crumble.”

      Appellants contend that the phrase “Exchange established
by the State” in § 36B unambiguously bars subsidies to
individuals who purchase insurance in States in which HHS
created the Exchange on the State’s behalf. This argument
fails because “the words of a statute must be read in their
context and with a view to their place in the overall statutory
scheme.” Nat’l Ass’n of Home Builders v. Defenders of
Wildlife, 551 U.S. 644, 666 (2007) (internal quotation marks
omitted). When the language of § 36B is viewed in context –
i.e., in conjunction with other provisions of the ACA – it is
quite clear that the statute does not reveal the plain meaning
that Appellants would like to find.

     Because IRS and HHS have been delegated authority to
jointly administer the ACA, this case is governed by the
familiar framework of Chevron U.S.A. Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837 (1984). Under
Chevron, if “the statute is silent or ambiguous with respect to
the specific issue,” we defer to the agency’s construction of
the statute, so long as it is “permissible.” Id. at 843. The
Government’s permissible interpretation of the statute easily
survives review under Chevron. The Act contemplates that an
Exchange created by the federal government on a State’s
behalf will have equivalent legal standing with State-created
Exchanges. 42 U.S.C. § 18041. And the ACA would be self-
defeating if taxpayers who purchase insurance from an HHS-
created Exchange are deemed ineligible to receive subsidies.
                               3
Appellants’ argument cannot be squared with the clear
legislative scheme established by the statute as a whole.

     Apparently recognizing the weakness of a claim that rests
solely on § 36B, divorced from the rest of the ACA,
Appellants attempt to fortify their position with the
extraordinary argument that Congress tied the availability of
subsidies to the existence of State-established Exchanges to
encourage States to establish their own Exchanges. This claim
is nonsense, made up out of whole cloth. There is no credible
evidence in the record that Congress intended to condition
subsidies on whether a State, as opposed to HHS, established
the Exchange. Nor is there credible evidence that any State
even considered the possibility that its taxpayers would be
denied subsidies if the State opted to allow HHS to establish
an Exchange on its behalf.

     The majority opinion ignores the obvious ambiguity in the
statute and claims to rest on plain meaning where there is none
to be found. In so doing, the majority misapplies the
applicable standard of review, refuses to give deference to the
IRS’s and HHS’s permissible constructions of the ACA, and
issues a judgment that portends disastrous consequences. I
therefore dissent.

                 I.   STANDARD OF REVIEW

     The first question a reviewing court must ask in a case of
this sort is whether the disputed provisions of the statute are
clear beyond dispute. “If a court, employing traditional tools
of statutory construction, ascertains that Congress had an
intention on the precise question at issue, that intention is the
law and must be given effect.” Chevron, 467 U.S. at 843 n.9.
In determining whether a statutory provision is ambiguous,
                              4
however, a court must evaluate it within the context of the
statute as a whole:

    [A] reviewing court should not confine itself to
    examining a particular statutory provision in isolation.
    Rather, the meaning – or ambiguity – of certain words or
    phrases may only become evident when placed in context.
    . . . It is a fundamental canon of statutory construction
    that the words of a statute must be read in their context
    and with a view to their place in the overall statutory
    scheme.

Nat’l Ass’n of Home Builders, 551 U.S. at 666 (citations,
alteration, and internal quotation marks omitted); see also
FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120,
132-33 (2000); Davis v. Mich. Dep’t of Treasury, 489 U.S.
803, 809 (1989).

     In other words, “[t]he plainness or ambiguity of statutory
language is determined by reference to the language itself, the
specific context in which that language is used, and the
broader context of the statute as a whole.” Robinson v. Shell
Oil Co., 519 U.S. 337, 341 (1997). The Supreme Court just
recently reiterated this principle, making it clear that even
when a statute is not “a chef d’oeuvre of legislative
draftsmanship” – as the ACA is not – courts must bear “in
mind the fundamental canon of statutory construction that the
words of a statute must be read in their context and with a
view to their place in the overall statutory scheme.” Util. Air
Regulatory Grp. v. EPA, No. 12-1146, 2014 WL 2807314, at
*9 (June 23, 2014) (internal quotation marks omitted).

    When a “court determines Congress has not directly
addressed the precise question at issue, the court does not
simply impose its own construction on the statute.” Chevron,
                                5
467 U.S. at 843. Rather, “the question for the court is whether
the agency’s answer is based on a permissible construction of
the statute,” id., that is, whether the agency’s interpretation is
“manifestly contrary to the statute,” id. at 844. See, e.g., Mayo
Found. for Med. Educ. & Research v. United States, 131 S. Ct.
704, 711 (2011) (deferring to the agency’s interpretation
because the statute did not speak with “the precision
necessary” to definitively answer the question, and the
agency’s interpretation was not “manifestly contrary to the
statute”).

      Appellants argue that Chevron deference is unwarranted
because some of the provisions at issue “are codified in a
chapter of Title 42 . . . the domain of HHS, not the IRS,” and
the “IRS has no power to enforce or administer those
provisions.” Br. for Appellants at 46. Appellants’ position is
mistaken. Chevron applies because IRS and HHS are tasked
with administering the provisions of the ACA in coordination.
See 42 U.S.C. § 18082(a); Nat’l Ass’n of Home Builders, 551
U.S. at 665 (applying Chevron deference to a regulation
promulgated by the National Marine Fisheries Service and the
Fish and Wildlife Service “acting jointly”). Here, there is no
issue of one agency interpreting the statute in a way that
conflicts with the other agency’s interpretation. The IRS’s rule
defines “Exchange” by reference to the HHS’s definition,
which provides that subsidies are available to low-income
taxpayers purchasing insurance on an Exchange “regardless of
whether the Exchange is established and operated by a State
. . . or by HHS.” 45 C.F.R. § 155.20; 26 C.F.R. § 1.36B-1(k).

    Appellants also argue that Chevron deference is precluded
by the canon that “tax credits ‘must be expressed in clear and
unambiguous terms.’” Br. for Appellants at 51 (quoting Yazoo
& Miss. Valley R.R. Co. v. Thomas, 132 U.S. 174, 183 (1889)).
Again, Appellants’ position is mistaken. The Supreme Court
                                6
has made clear that “[t]he principles underlying [the] decision
in Chevron apply with full force in the tax context.” Mayo
Found., 131 S. Ct. at 713.

    Chevron plainly applies to this case. And this court is
obliged to defer to the IRS’s and HHS’s “permissible”
interpretations of the ACA. Chevron, 467 U.S. at 843.

                         II. ANALYSIS

     Appellants’ argument focuses almost entirely on 26
U.S.C. § 36B, considered in isolation from the other
provisions of the ACA. Repeating the phrase “Exchange
established by the State” as a mantra throughout their brief,
Appellants contend that this language unambiguously
indicates that § 36B(b) conditions refundable tax credits on a
State – and not HHS – establishing an Exchange.

     Appellants’ argument unravels, however, when the phrase
“established by the State” is subject to close scrutiny in view
of the surrounding provisions in the ACA. See Brown &
Williamson, 529 U.S. at 132 (“The . . . ambiguity . . . of certain
. . . phrases may only become evident when placed in
context.”). In particular, § 36B has no plain meaning when
read in conjunction with § 18031(d)(1) and § 18041(c). And,
more fundamentally, the purported plain meaning of § 36B(b)
would subvert the careful policy scheme crafted by Congress,
which understood when it enacted the ACA that subsidies
were critically necessary to ensure that the goals of the ACA
could be achieved. Simply put, § 36B(b) interpreted as
Appellants urge would function as a poison pill to the
insurance markets in the States that did not elect to create their
own Exchanges. This surely is not what Congress intended.
                               7
      Perhaps because they appreciate that no legitimate method
of statutory interpretation ascribes to Congress the aim of
tearing down the very thing it attempted to construct,
Appellants in this litigation have invented a narrative to
explain why Congress would want health insurance markets to
fail in States that did not elect to create their own Exchanges.
Congress, they assert, made the subsidies conditional in order
to incentivize the States to create their own exchanges. This
argument is disingenuous, and it is wrong. Not only is there no
evidence that anyone in Congress thought § 36B operated as a
condition, there is also no evidence that any State thought of it
as such. And no wonder: The statutory provision presumes the
existence of subsidies and was drafted to establish a formula
for the payment of tax credits, not to impose a significant and
substantial condition on the States.

     It makes little sense to think that Congress would have
imposed so substantial a condition in such an oblique and
circuitous manner. See Whitman v. Am. Trucking Ass’ns, 531
U.S. 457, 468 (2001) (“Congress . . . does not alter the
fundamental details of a regulatory scheme in vague
terms . . . .”). The simple truth is that Appellants’ incentive
story is a fiction, a post hoc narrative concocted to provide a
colorable explanation for the otherwise risible notion that
Congress would have wanted insurance markets to collapse in
States that elected not to create their own Exchanges.

     In the end, the question for this court is whether § 36B
unambiguously operates as a condition limiting the tax
subsidies that Congress understood were a necessary part of a
functioning insurance market to only those States that created
their own exchange. The phrase “Exchange established by the
State,” standing alone, suggests the affirmative. But there is
powerful evidence to the contrary – both in § 36B and the
                               8
provisions it references, and in the Act as a whole – that shows
Appellants’ argument to be fatally flawed.

     It is not the prerogative of this court to interpret the
ambiguities uncovered in the ACA. Congress has delegated
this authority to the IRS and HHS. And the interpretation
given by these agencies is not only permissible but also the
better construction of the statute because § 36B is not clearly
drafted as a condition, because the Act empowers HHS to
establish exchanges on behalf of the States, because parallel
provisions indicate that Congress thought that federal
subsidies would be provided on HHS-created exchanges, and,
most importantly, because Congress established a careful
legislative scheme by which individual subsidies were
essential to the basic viability of individual insurance markets.

A. Appellants’ “Plain Meaning” Argument Viewed in
   Context

     In arguing that the ACA clearly and unambiguously bars
subsidies to individuals who purchase insurance in States in
which HHS created the Exchange on the State’s behalf,
Appellants rest on a narrow, out-of-context interpretation of
§ 36B(b) and § 36B(c)(2)(A)(i). Br. for Appellants at 16.
Appellants argue that because there is no “Exchange
established by the State” in States with HHS-created
Exchanges, taxpayers who purchase insurance in these States
cannot receive subsidies. This plain meaning argument, which
views § 36B in isolation, is simplistic and wrong.

     We cannot read § 36B in isolation; we must also consider
the specific context of the provision and the “broader context
of the statute as a whole.” Robinson, 519 U.S. at 341. And
viewing the matter through this wider lens, as we must, the
provision which initially might appear plain is far from
                               9
unambiguous. To begin with, as the Government points out,
§ 36B refers to premiums for health plans enrolled in through
“an Exchange established by the State under 1311 [i.e., 42
U.S.C. § 18031].” 26 U.S.C. § 36B(b) (emphasis added). The
cross-referenced provision – 42 U.S.C. § 18031 – contains
language indicating that all States are required to establish an
exchange under the section. See 42 U.S.C. § 18031(b)(1)
(“Each State shall . . . establish an American Health Benefit
Exchange . . . .”); see also id. § 18031(d)(1) (“An Exchange
shall be a governmental agency or nonprofit entity that is
established by a State.” (emphasis added)). In other words, if
our statutory universe consisted only of these two provisions,
it would be clear that § 36B intended that residents in all
States would receive subsidies because all States were
required to create such exchanges by the section of the Act
referenced in § 36B.

     Of course, the ACA is broader than just § 36B and
§ 18031, and in 42 U.S.C. § 18041 it permits a State to elect to
allow HHS to establish the Exchange on behalf of the State. In
such circumstances, however, the Act requires HHS to
establish and operate “such Exchange.” Id. § 18041(c)
(emphasis added). The use of “such” can reasonably be
interpreted to deem the HHS-created Exchange to be the
equivalent of an Exchange created in the first instance by the
State. That is, when HHS creates an exchange under
§ 18041(c), it does so on behalf of the State, essentially
standing in its stead. Put differently, under the ACA, an
Exchange within a State is a given. The only question is
whether the State opts to create the Exchange on its own or
have HHS do it on its behalf. On this view, “established by the
State” is term of art that includes any Exchange within a State.

   Indeed, the Act says as much when it defines the term
“Exchange” as “a governmental agency or nonprofit entity
                               10
that is established by a State.” 42 U.S.C. § 18031(d)(1). It is
clear that § 18031 is the source of the definition of the term
“Exchange” under the Act. See 42 U.S.C. § 300gg-91(d)(21)
(defining “Exchange” for purpose of Public Health Service
Act to mean what it does in § 18031); id. § 18111
(incorporating the definitions in § 300gg-91 for purpose of
Title I of the ACA). It is also clear that § 18031 defines every
“Exchange” under the Act as “a governmental agency or
nonprofit entity that is established by a State.” Id.
§ 18031(d)(1) (emphasis added). Because § 18041(c)
authorizes the federal government to establish “Exchanges,”
the phrase “established by the State” in § 18031 must be broad
enough to accommodate Exchanges created by the HHS on a
State’s behalf. Section 36B expressly incorporates this broad
definition of “Exchange” when it uses the phrase an
“Exchange established by the State under [§ 18031].” 26
U.S.C. § 36B(b) (emphasis added). Therefore, the phrase
“established by the State” in § 36B is reasonably understood to
take its meaning from the cognate language in the incorporated
definition in § 18031, which embraces Exchanges created by
HHS on the State’s behalf. See, e.g., Gustafson v. Alloyd Co.,
Inc., 513 U.S. 561, 570 (1995) (noting “the normal rule of
statutory construction that identical words used in different
parts of the same act are intended to have the same meaning”
(internal quotation marks omitted)). These provisions belie the
“plain meaning” that Appellants attempt to attribute to § 36B.

     What is more, Appellants’ interpretation of the operative
language in § 36B sits awkwardly with the section’s structure.
Subsection (a) provides tax credits to any “applicable
taxpayer,” defined in reference to the poverty line and without
regard to what the taxpayer’s State has or has not done. 26
U.S.C. § 36B(a), (c)(1)(A). Subsection (b) then establishes a
numerical formula for calculating the amount of the subsidy.
Id. § 36B(b). It is only in the context of this numerical formula
                               11
and its definition of “coverage month” that the purported
condition is found. Id. § 36B(b)(1), (c)(2)(A)(i). If Congress
intended to create a significant condition on taxpayer
eligibility for subsidies of the sort advocated by Appellants,
one would expect that it would say so plainly and clearly. See
Am. Trucking Ass’ns, 531 U.S. at 468. There is no “if/then” or
other such conditional language in § 36B. Instead, if
Appellants are to be believed, Congress thought it appropriate
to incentivize significant State action (creating Exchanges)
through an oblique and indirect condition. This is an
implausible reading of the statute.

     The simple truth is that the phrase “established by the
State” in § 36B does not have the plain meaning that
Appellants would like. The inquiry does not end with a narrow
look at § 36B. That provision must be read in conjunction with
§ 18031(d)(1) and § 18041(c); and these provisions, read
together, defy any claim of plain meaning.

     Furthermore, in order to address the question before us,
this court is obliged to consider § 36B in “the broader context
of the statute as a whole.” Robinson, 519 U.S. at 341; see also
Zuni Pub. Sch. Dist. No. 89 v. Dep’t of Educ., 550 U.S. 81, 98
(2007) (looking to “basic purpose and history” of statute). The
Supreme Court’s recent decision in Michigan v. Bay Mills
Indian Community, 134 S. Ct. 2024 (2014), which Appellants
cite, is not to the contrary. See also Util. Air Regulatory Grp.,
2014 WL 2807314, at *9 (reaffirming that courts must bear “in
mind the fundamental canon of statutory construction that the
words of a statute must be read in their context and with a
view to their place in the overall statutory scheme” (internal
quotation marks omitted)). Nothing in Bay Mills or Utility Air
Regulatory Group purport to undermine the commonsense
principle – repeatedly endorsed by the Court – that the
operative text must be understood in its statutory context, nor
                              12
the subsidiary principle, which follows from the first, that
evidence of meaning drawn from the broader statutory context
can render the operative text ambiguous on a particular
question of law. Appellants’ argument in this case is illogical
when cast in the context of the statute as a whole.

B. The Statute Read as a Whole

    1.   The “Three-Legged Stool” and the Indispensable
         Role of the Tax Subsidies

     Appellants’ interpretation is implausible because it would
destroy the fundamental policy structure and goals of the ACA
that are apparent when the statute is read as a whole. A key
component to achieving the Act’s goal of “near-universal
coverage” for all Americans is a series of measures to reform
the individual insurance market. 42 U.S.C. § 18091(2)(D).
These measures – nondiscrimination requirements applying to
insurers, the individual mandate, and premium subsidies –
work in tandem, each one a necessary component to ensure the
basic viability of each State’s insurance market. Because
premium subsidies are so critical to an insurance market’s
sustainability, Appellants’ interpretation of § 36B would, in
the words of Appellants’ amici, cause “the structure of the
ACA [to] crumble.” Scott Pruitt, ObamaCare’s Next Legal
Challenge, WALL ST. J., Dec. 1, 2013.

     This point is essential and worth explaining in detail. The
ACA has been described as a “three-legged stool” in view of
its three interrelated and interdependent reforms. Br. for
Economic Scholars at 7. The first “leg” of the ACA is the
“guaranteed issue” and “community rating” provisions, which
prohibit insurers from denying coverage based on health status
or history, 42 U.S.C. § 300gg-1, and require insurers to offer
coverage to all individuals at community-wide rates, id.
                              13
§ 300gg(a). But such nondiscrimination provisions cannot
function alone because of the problem of “adverse selection.”
When insurers cannot deny coverage or charge sick or high-
risk individuals higher premiums, healthy people delay
purchasing insurance (knowing they will not be denied
coverage if and when they become sick), and insurers’ risk
pools thus become skewed toward high-risk individuals (as
they are the only ones willing to pay the premiums). The result
is that insurers wind up paying more per average on each
policy, which leads them to increase the community-wide rate,
which, in turn, serves only to exacerbate the “adverse
selection” process (as now only those who are really sick will
find insurance worthwhile). This is the so-called “death-
spiral,” which Congress understood would doom each State’s
individual insurance market in the absence of a multifaceted
reform program. Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S.
Ct. 2566, 2626 (2012) (Ginsburg, J., concurring in part and
dissenting in part).

    This is where the individual mandate, the second “leg” of
the ACA, comes in. Congress recognized:

    [I]f there were no requirement, many individuals would
    wait to purchase health insurance until they needed care.
    By significantly increasing health insurance coverage, the
    [individual coverage] requirement, together with the other
    provisions of this Act, will minimize this adverse
    selection and broaden the health insurance risk pool to
    include healthy individuals, which will lower health
    insurance premiums. The requirement is essential to
    creating effective health insurance markets in which
    improved health insurance products that are guaranteed
    issue and do not exclude coverage of pre-existing
    conditions can be sold.
                              14
42 U.S.C. § 18091(2)(I). Accordingly, the Act requires each
individual who is not covered by an employer to purchase
minimum coverage or to pay a tax penalty. 26 U.S.C.
§ 5000A(a)-(b). But recognizing that individuals cannot be
made to purchase what they cannot afford, Congress provided
that the mandate would not apply if the cost of insurance
exceeds eight percent of the taxpayer’s income after subsidies.
Id. § 5000A(e)(1).

     The third “leg” of the ACA is the subsidies. The subsidies
ensure that the individual mandate will have a broad enough
sweep to attract enough healthy individuals into the individual
insurance markets to create stability, i.e., to prevent an
adverse-selection death spiral. Without the subsidies, the
individual mandate is simply not viable as a mechanism for
creating a stable insurance market: the lowest level of
coverage for typical subsidy-eligible participants will cost
23% of income, meaning that these individuals will be exempt
from the mandate. Id.; Br. for Economic Scholars at 17-18.
Congress was informed of the importance of the subsidies to
the overall legislative scheme. See Roundtable Discussion on
Expanding Health Care Coverage: Hearing Before the Senate
Comm. On Finance, 111th Cong. 504 (2009) (statement of
Sandy Praeger, Comm’r of Insurance for the State of Kansas)
(“State regulators can support these reforms to the extent they
are coupled with an effective and enforceable individual
purchase mandate and appropriate income-sensitive subsidies
to make coverage affordable.” (emphasis added)); see also
CONGRESSIONAL BUDGET OFFICE, AN ANALYSIS OF HEALTH
INSURANCE PREMIUMS UNDER THE PATIENT PROTECTION AND
AFFORDABLE CARE ACT 24 (Nov. 30, 2009), (estimating that
approximately 78% of people purchasing their own coverage
would receive subsidies). It is thus no surprise that Congress
provided generous subsidies in the ACA and, importantly,
expressly linked the operation of the individual mandate to the
                              15
cost of insurance after taking account of the subsidies. 26
U.S.C. § 5000A(e)(1)(B)(ii).

    If nothing else, it is clear that premium subsidies are an
essential component of the regulatory framework established
by the ACA. If, as Appellants contend, a State could block
subsidies by electing not to establish an Exchange, this would
exempt a large number of taxpayers from the individual
mandate, cause the risk pool to skew toward higher risk
people, and effectively cut the heart out of the ACA. This is
one of the points that was made in the joint opinion by Justice
Scalia, Justice Kennedy, Justice Thomas, and Justice Alito in
National Federation of Independent Business v. Sebelius:

   Without the federal subsidies, individuals would lose the
   main incentive to purchase insurance inside the exchanges,
   and some insurers may be unwilling to offer insurance
   inside of exchanges. With fewer buyers and even fewer
   sellers, the exchanges would not operate as Congress
   intended and may not operate at all.

132 S. Ct. at 2674 (Scalia, Kennedy, Thomas, and Alito, JJ.,
dissenting) (emphasis added); see also Br. for the Appellees at
38 (“Insurers in States with federally-run Exchanges would
still be required to comply with guaranteed-issue and
community rating rules, but, without premium tax subsidies to
encourage broad participation, insurers would be deprived of
the broad policy-holder base required to make those reforms
viable.”). This “adverse selection” is precisely what Congress
sought to avoid when it enacted the individual mandate. 42
U.S.C. § 18091(2)(I). It is unfathomable that Congress
intended to allow States to effectively nullify the individual
mandate, which it recognized was necessary to the viability of
an individual insurance market subject to the “guaranteed
issue” and “community rating” requirements.
                               16

     Section 36B cannot be interpreted divorced from the
ACA’s unmistakable regulatory scheme in which premium
subsidies are an indispensable component of creating viable
and stable individual insurance markets. Due regard for the
carefully crafted legislative scheme casts § 36B in a clearer
light. “Congress . . . does not alter the fundamental details of a
regulatory scheme in vague terms or ancillary provisions—it
does not, one might say, hide elephants in mouseholes.” Am.
Trucking Ass’ns, 531 U.S. at 468. If Congress meant to deny
subsidies to taxpayers in States with HHS-created Exchanges
– thereby initiating an adverse-selection death-spiral that
would effectively gut the statute in those States – one would
expect to find this limit set forth in terms as clear as day. But
the subsection defining which taxpayers are eligible for
subsidies make no mention of State-established Exchanges.
Subsidies are available to an “applicable taxpayer,” 26 U.S.C.
§ 36B(a), and “applicable taxpayer” is defined as any
individual whose household income for the taxable year is
between 100% and 400% of the poverty line, id.
§ 36B(c)(1)(A).

     A comparison with the ACA’s Medicaid expansion
condition offers a striking case in point. This condition
demonstrates that Congress knew how to speak clearly and
provide notice to States when it intended to condition funding
on State behavior. The Medicaid provision lays out an express
conditional statement in the form of “if, then”: “If the
Secretary, after reasonable notice and opportunity for
hearing,” determines that the State is not in compliance with
the Medicaid-expansion requirements, the Secretary “shall
notify such State agency that further payments will not be
made to the State.” 42 U.S.C. § 1396c (emphasis added). This
provision stands in stark contrast to § 36B. The formula for
calculating subsidies does not say, for example, “If a State
                                17
does not create an Exchange, its taxpayers shall be ineligible
for premium credit subsidies,” or “If coverage is purchased on
an Exchange established by HHS, premium credit subsidies
will not be available.” Furthermore, § 1396c ensures that
States receive notice before Medicaid funding is withheld. In
contrast, there is no similar notice to States that their taxpayers
will be denied subsidies if the State elects to have HHS create
an Exchange on its behalf.

     The majority thinks it unremarkable that Congress would
condemn insurance markets in States with federally-created
Exchanges to an adverse-selection death spiral. It reaches this
conclusion by observing that, in peripheral statutory
provisions, Congress has twice created insurance markets that
suffered from the defect of having guaranteed issue
requirements without the other measures (such as a mandate or
subsidies) necessary to ensure the soundness of the market.
Congress did this, the majority notes, in the provisions
covering the Northern Mariana Islands and other federal
territories, see 26 U.S.C. § 5000A(f)(4); 42 U.S.C. § 201(f),
and in the Community Living Assistance Services and
Supports (CLASS) Act, Pub. L. No. 111-148, §§ 8001-8002,
124 Stat. 119, 828-47 (2010).

     This argument entirely misses the point. These peripheral
statutory provisions say nothing about the core provisions of
the ACA at issue here, as both the majority and the Appellants
recognize. In both provisions, Congress purposely decided not
to impose an individual mandate. That is a crucial difference.
The Government and supporting amici’s position in this case
relies on Congress’ express recognition that the individual
mandate, “together with the other provisions of this Act, will
minimize . . . adverse selection,” and that, as such, the
mandate “is essential to creating effective health insurance
markets” with guaranteed-issue requirements. 42 U.S.C.
                              18
§ 18091(2)(I) (emphasis added). This recognition, together
with Congress’ linking the mandate to the subsidies available
to taxpayers, 26 U.S.C. § 5000A(e)(1)(B)(ii), demonstrates
that Congress appreciated that subsidies would be an integral
part of ensuring that the individual mandate reached broadly
enough to secure the viability of the insurance market. By not
imposing individual mandates in the peripheral markets
identified by the majority (i.e., in the territories and the
CLASS Act), Congress displayed a willingness to tolerate the
risk that these markets would succumb to adverse selection.
Congress displayed no such willingness here; in the markets
covered by the core provisions of the ACA, Congress imposed
an individual mandate linked to subsidies as an “essential” tool
to ensure market viability. 42 U.S.C. § 18091(2)(I).

     Appellants suggest that because Congress enacted
peripheral statutory provisions covering territories and in the
CLASS Act without including measures to ensure a broad base
of healthy customers to stabilize prices and avoid adverse
selection, it is reasonable to assume that Congress did the
same thing with respect to the core provisions of the ACA. But
this argument gets it backwards. The CLASS Act and the
provisions covering the federal territories importantly
demonstrate that when Congress determined to expose an
insurance market to significant adverse selection risk, it
specifically declined to enact an individual mandate. In other
words, Congress acted intentionally when it passed the
CLASS Act and the provisions covering the federal territories
without an individual mandate. The core provisions of the
ACA include an individual mandate, which of course indicates
that Congress meant to treat the core provisions of the ACA
differently.

     Appellants’ arguments to the contrary are perplexing, to
say the least. Congress’ omissions of an individual mandate –
                                19
which it recognized as an “essential” tool to prevent adverse
selection, 42 U.S.C. § 18091(2)(I) – from the peripheral
statutory provisions cited by the majority are not evidence that
Congress had some monolithic statute-wide tolerance of the
risk that insurance markets might succumb to adverse
selection. To the contrary, Congress’ intentional omissions in
these peripheral insurance markets of a tool it knew to be
important to preventing adverse selection merely indicates that
Congress had a substantially higher tolerance for the risk of
adverse selection in such markets vis-à-vis the core markets
where it did impose the individual mandate. The CLASS Act
and the provisions covering the territories thus do not rebut the
Government’s structural argument. Indeed, if anything, the
subsequent history concerning the territories and the CLASS
Act serve only to highlight that Congress was correct in its
judgment that an individual mandate – accompanied by
subsidies to ensure its scope was sufficiently large – was
necessary to stave off adverse selection in insurance markets.
As Appellants note, without an individual mandate, the
CLASS Act was “unworkable,” which led Congress to repeal
it. Reply Br. for Appellants at 15.

     The Government and supporting amici’s structural
argument in this case cannot be dismissed as idle meanderings
into legislative history. It is apparent from the statutory text of
the ACA that Congress understood (1) the importance of a
broadly applicable individual mandate that works “together
with the other provisions” to ensure the viability of an
insurance market against the threat of adverse selection, 42
U.S.C. § 18091(2)(I), and (2) the necessity of taxpayer
subsidies to broaden the scope of the individual mandate, see
26 U.S.C. § 5000A(e)(1)(B)(ii). In giving short shrift to the
clear statutory scheme adopted by Congress when it enacted
the core provisions of the ACA, the majority has ignored
congressional intent and improperly rejected the reasonable
                              20
interpretations of HHS and IRS. In sum, the majority has
drawn the wrong lesson from the CLASS Act and the
provisions covering federal territories, which demonstrate just
the opposite of the conclusion reached by the majority.

    2.   The Advance Payment Reporting Requirements of
         § 36B(f)(3)

     One of the subsections in § 36B – which is the section
upon which Appellants stake their case – makes it clear that
Congress intended that taxpayers on HHS-created Exchanges
would be eligible for subsidies. Subsection (f), entitled
“Reconciliation of credit and advance credit,” tasks the IRS
with reducing the amount of a taxpayer’s end-of-year premium
tax credit under § 36B by the sum of any advance payments of
the credit. 26 U.S.C. § 36B(f). Crucially, subsection (f)
establishes reporting requirements that expressly apply to
HHS-created Exchanges. Id. § 36B(f)(3) (citing 42 U.S.C.
§ 18041(c)). These reporting requirements mandate that
Exchanges provide certain information to the IRS, including
the “aggregate amount of any advance payment of such
credit”; information needed to determine the taxpayer’s
“eligibility for, and the amount of, such credit”; and
“[i]nformation necessary to determine whether a taxpayer has
received excess advance payments.” Id. § 36B(f)(3)(C), (E),
(F). The self-evident primary purpose of these requirements –
reconciling end-of-year premium tax credits with advance
payments of such credits – could not be met with respect to
Exchanges created by HHS on behalf of a State if these
Exchanges were not authorized to deliver tax credits. Indeed,
HHS-created Exchanges would have nothing to report
regarding subsidies were they barred from giving any. It is
thus plain from subsection (f) that Congress intended credits
under § 36B to be available to taxpayers in States with HHS-
created Exchanges.
                               21

     Appellants’ attempts to minimize the importance of the
reporting requirements are specious. They first argue that,
even if credits are unavailable on federally-created Exchanges,
the reporting provision would nevertheless serve a purpose: to
enforce the individual mandate to buy insurance. This amounts
to a sleight of hand. The argument ignores the clear purpose –
apparent from the statutory text – of subsection (f) and its
reporting requirements. The purpose is front and center in the
subsection’s title – “Reconciliation of credit and advance
credit,” id. § 36B(f) – and is reinforced by the wording and
structure of the provision. Consistent with its title, subsection
(f) charges the IRS with reconciling the ultimate tax credit to
be paid with any advanced payments of the credit, id.
§ 36B(f)(1), including advance payments that “exceed the
credit allowed” for the tax year, id. § 36B(f)(2). The IRS, of
course, can accomplish these tasks only if it has adequate
information, and the next paragraph, § 36B(f)(3), establishes
the reporting requirements that ensure that the IRS has the
information it needs to satisfy the terms of the statute. See id.
§ 36B(f)(3)(C), (E), (F) (requiring disclosure of information
concerning advanced payments of tax credits). Obviously,
some of the information covered by subsection (f)(3) will also
assist in enforcing the individual mandate. But much of the
information required to be disclosed by subsection (f)(3) is
irrelevant to the purpose hypothesized by Appellants (i.e., to
enforcing the mandate). See id. § 36B(f)(3)(F) (mandating the
reporting of “[i]nformation necessary to determine whether a
taxpayer has received excess advance payments”); id.
§ 5000A(e)(1)(A)-(B) (in determining whether an individual is
exempted from the mandate, the statute takes account of the
“amount of the credit allowable,” but not the amount of excess
advance payments).
                              22
     In a letter submitted to the court before oral argument,
Appellants cited an IRS regulation, 26 C.F.R. § 1.6055-
1(d)(1), that addresses information reporting requirements. “In
order to reduce the compliance burden on” insurers, the IRS
decided not to require insurers “to report under section 6055
for coverage under individual market qualified health plans
purchased through an Exchange because Exchanges must
report on this coverage under section 36B(f)(3).” Information
Reporting of Minimum Essential Coverage, 79 Fed. Reg.
13,220, 13,221 (Mar. 10, 2014). Appellants seem to think that
this regulation somehow vindicates their view of § 36B(f)(3),
but their argument makes no sense. That the IRS determined
that additional reporting by insurers in specified circumstances
was unnecessary does not imply that Congress drafted
§ 36B(f)(3) solely to enforce the individual mandate, as
Appellants would have it. What is clear here is that §
36B(f)(3) establishes reporting requirements for the principal
purpose of requiring disclosure of information concerning
advanced payments of tax credits, a purpose which cannot be
squared with Appellants’ interpretation under which no credits
are available on federally-created Exchanges.

      Appellants also argue that the reporting provisions in
subsection § 36B(f) are already over-inclusive because they
apply to plans serving taxpayers who, by reason of their
income, are ineligible for subsidies. The implication suggested
by Appellants – and accepted too easily by the majority – is
that the reporting requirements in § 36B(f)(3) already suffer
from over-inclusiveness (since such taxpayers will have
neither credits nor advance payments) and that there is thus
little reason to be concerned about the additional over-
inclusiveness generated by Appellants’ interpretation of
§ 36B. Framing the issue in this manner obscures a
fundamental difference. Interpreting § 36B to foreclose credits
on federally-created Exchanges would not merely increase the
                               23
“over-inclusiveness” of § 36B(f)(3)’s reporting requirements;
it would render certain of the reporting requirements pointless
as to every single taxpayer on an HHS-created Exchange. This
is a nonsensical interpretation because Congress enacted the
§ 36B(f)(3) reporting requirements to apply to HHS-created
Exchanges. Id. § 36B(f)(3) (citing 42 U.S.C. § 18041(c)). The
provision is powerful evidence that Congress intended that tax
credits be available on federally-created Exchanges.

    3.   Other Provisions

     There are two other provisions of the ACA that strongly
support the Government’s claim that the statute, read as a
whole, permits taxpayers who purchase insurance in non-
electing States to receive subsidies. First, the statute defines a
“qualified individual” as a person who “resides in the State
that     established       the    Exchange.”        42     U.S.C.
§ 18032(f)(1)(A)(ii). There is no separate definition of
“qualified individual” for States with HHS-created Exchanges.
If an HHS-created Exchange does not count as established by
the State it is in, there would be no individuals “qualified” to
purchase coverage in the 34 States with HHS-created
Exchanges. This would make little sense.

    Second, in a subparagraph entitled “Assurance of
exchange coverage for targeted low-income children unable to
be provided child health assistance as a result of funding
shortfalls,” the ACA requires States to “ensure” that low-
income children who are not covered under the State’s child
health plan are enrolled in a health plan that is offered through
“an Exchange established by the State under [§ 18031].”
42 U.S.C. § 1397ee(d)(3)(B). Here again, the statute simply
presumes that the existence of such State-established
exchanges. The statute’s objective of “assur[ing] exchange
coverage for targeted low-income children” would be largely
                               24
lost if States with HHS-created Exchanges are excluded. There
is nothing in the statute to indicate that Congress meant to
exclude benefits for low-income children in the 34 States in
which HHS has established an Exchange on behalf of the
State.

                           *    *    *

     In view of the foregoing, Appellants’ reliance on Bay
Mills is entirely misplaced. In citing that case, Appellants
simply cherry pick language which appears favorable to their
side but which does not reflect the Court’s reasoning. It is true,
of course, that courts have no “roving license” to disregard a
statute’s unambiguous meaning. 134 S. Ct. at 2034. This was
an important point in Bay Mills because it was undisputed in
that case that the plaintiff’s position could not be squared with
the plain meaning of the statute. And the plaintiff in Bay Mills
failed “to identify any specific textual or structural features of
the statute to support its proposed result.” Id. at 2033
(emphasis added). Bay Mills is plainly inapposite. Here, by
contrast, there is considerable evidence – textual and structural
– to render the ACA ambiguous on the question whether
§ 36B operates to bar tax subsidies in States in which HHS has
established an Exchange on behalf of the State. And, as shown
above, when the ACA is read as a whole – including its
“textual [and] structural features,” “purpose,” “history and
design,” id. at 2033-34 – it is clear that the Government’s
interpretation of the ACA is permissible and reasonable, and,
therefore, entitled to deference under Chevron.
                                25
C. Appellants’       Extraordinary       Subsidies-As-Incentive
   Argument

     The foregoing examination of the statute shows that when
the terms of § 36B are read “with a view to their place in the
overall statutory scheme,” Nat’l Ass’n of Home Builders, 551
U.S. at 666, Appellants’ plain meaning argument fails.
Appellants obviously recognize that their argument resting on
§ 36B in isolation, apart from the rest of the ACA, is
ridiculous. This is clear because, in an effort to bolster their
claim, Appellants proffer the extraordinary argument that
Congress limited subsidies to State-run Exchanges as an
incentive to encourage States to set up their own Exchanges.
Br. for Appellants at 28. As noted above, this argument is
nonsense. Appellants have no credible evidence whatsoever to
support their subsidies-as-incentive theory.

     The record indicates that, when the ACA was enacted, no
State even considered the possibility that its taxpayers would
be denied subsidies if the State opted to allow HHS to
establish an Exchange on its behalf. Not one. Indeed no State
even suggested that a lack of subsidies factored into its
decision whether to create its own Exchange. Br. of Members
of Congress and State Legislatures at 24-25 & n.30 (citing
authorities). “States were motivated by a mix of policy
considerations, such as flexibility and control, and ‘strategic’
calculations by ACA opponents, not the availability of tax
credits.” Id. at 24-25 n.30 (citing authorities). The fact that all
States recognized and protested the Medicaid expansion
condition, while no State raised any concern over the
purported subsidy-condition shows that Appellants’ argument
is at best fanciful. See Br. for the Appellees at 42 (“[T]he
twenty-six plaintiff states in [Nat’l Fed’n of Indep. Bus., 132
S. Ct. 2566,] repeatedly contrasted the Medicaid eligibility
expansion with the ‘real choice that the ACA offers States to
                              26
create exchanges or have the federal government do so.’”
(quoting Br. for State Pet’rs on Medicaid, Florida v. HHS, No.
11-400, 2012 WL 105551, at *51 (2012))).

     The legislative history also indicates that Congress
assumed subsidies would be available on HHS-created
Exchanges. First, earlier proposals for the legislation and an
earlier version of the House Bill provided that the federal
government would establish and operate Exchanges. Halbig v.
Sebelius, 2014 WL 129023, at *17 (D.D.C. Jan. 15, 2014)
(citing Reconciliation Act of 2010, H.R. 4872 §§ 141(a),
201(a) (2010) (version reported in the House on March 17,
2010); H. REP. NO. 111–443, at 18, 26 (2013)). When the
legislation was modified so that States could operate their own
Exchanges, the Senate Finance Committee expressly
acknowledged that the federal government could “establish
state exchanges.” Id. (citing S. REP. NO. 111–89, at 19 (2009)
(“If these [state] interim exchanges are not operational within
a reasonable period after enactment, the Secretary [of HHS]
would be required to contract with a nongovernmental entity
to establish state exchanges during this interim period.”)
(emphasis added)).

    In addition, the three House Committees with jurisdiction
over the ACA legislation issued a fact sheet explaining that
States would have a choice whether to create their own
Exchanges or have one run by the federal government, and
“the Exchanges” would make health insurance more
affordable. The fact sheet recognized income level as the only
criteria for subsidy-eligibility. Br. for Members of Congress
and State Legislatures at 11-12. The Joint Committee on
Taxation also reported that the subsidies would be available to
those who purchase insurance through “an exchange.” Id. at
12. And Congressional Budget Office estimates assumed that
subsidies would be available nationwide. Letter from Douglas
                               27
W. Elmendorf, Director, CBO, to Rep. Darrell E. Issa,
Chairman, House Committee on Oversight and Government
Reform (Dec. 6, 2012) (“To the best of our recollection, the
possibility that those subsidies would only be available in
states that created their own exchanges did not arise during the
discussions CBO staff had with a wide range of
Congressional staff when the legislation was being
considered.” (emphasis added)).

     The truth is that there is nothing in the record indicating
that, aside from wanting to afford States flexibility, Congress
preferred State-run to HHS-run Exchanges. Appellants have
not explained why Congress would want to encourage States
to operate Exchanges rather than the federal government doing
so, nor is there any indication that Congress had this goal.
“[T]he purpose of the tax credits was not to encourage States
to set up their own Exchanges. Indeed, making the tax credits
conditional on state establishment of the Exchanges would
have empowered hostile state officials to undermine the core
purpose of the ACA, a result that [the] architects of the ACA
wanted to avoid, not encourage.” Br. for Members of Congress
and State Legislatures at 22.

     Furthermore, Appellants assume without any basis that
denying taxpayers premium subsidies would put political
pressure on States to create Exchanges. This assumption runs
counter to Appellants’ own theory of harm: After all,
Appellants object to the subsidies because they impose
additional financial obligations on individuals and employers
by triggering the individual mandate and assessable payments
for employers. These obligations would not attach if the
subsidies were not available in the State. Because the subsidies
trigger additional costs for individuals and employers, it is not
obvious that they would be popular among taxpayers or cause
taxpayers to pressure their States to create Exchanges.
                                28

     The single piece of evidence that Appellants cite to
support their claim that Congress intended to restrict subsidies
to State-run Exchanges is an article by a law professor. Br. for
Appellants at 40 (citing Timothy S. Jost, Health Insurance
Exchanges: Legal Issues, O’Neill Inst., Georgetown Univ.
Legal Ctr., no. 23 (Apr. 7, 2009)). There is no evidence,
however, that anyone in Congress read, cited, or relied on this
article.

                       III. CONCLUSION

     The Supreme Court has made it clear that “[t]he plainness
or ambiguity of statutory language is determined by reference
to the language itself, the specific context in which that
language is used, and the broader context of the statute as a
whole.” Robinson, 519 U.S. at 341. We cannot review a
“particular statutory provision in isolation . . . . It is a
fundamental canon of statutory construction that the words of
a statute must be read in their context and with a view to their
place in the overall statutory scheme.” Nat’l Ass’n of Home
Builders, 551 U.S. at 666. Following these precepts and
reading the ACA as a whole, it is clear that the statute does not
unambiguously provide that individuals who purchase
insurance from an Exchange created by HHS on behalf of a
State are ineligible to receive a tax credit. The majority
opinion evinces a painstaking effort – covering many pages –
attempting to show that there is no ambiguity in the ACA. The
result, I think, is to prove just the opposite. Implausible results
would follow if “established by the State” is construed to
exclude Exchanges established by HHS on behalf of a State.
This is why the majority opinion strains fruitlessly to show
plain meaning when there is none to be found.
                              29
     The IRS’s and HHS’s constructions of the statute are
perfectly consistent with the statute’s text, structure, and
purpose, while Appellants’ interpretation would “crumble” the
Act’s structure. Therefore, we certainly cannot hold that that
the agencies’ regulations are “manifestly contrary to the
statute.” This court owes deference to the agencies’
interpretations of the ACA. Unfortunately, by imposing the
Appellants’ myopic construction on the administering
agencies without any regard for the overall statutory scheme,
the majority opinion effectively ignores the basic tenets of
statutory construction, as well as the principles of Chevron
deference. Because the proposed judgment of the majority
defies the will of Congress and the permissible interpretations
of the agencies to whom Congress has delegated the authority
to interpret and enforce the terms of the ACA, I dissent.